EXHIBIT 10.2
 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ASSET PURCHASE AGREEMENT
 
by and between
 
ELAN PHARMACEUTICALS, INC.
 
and
 
 
ACORDA THERAPEUTICS, INC.
 
dated as of July 21, 2004
 
 



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
July 21, 2004, by and between Acorda Therapeutics, Inc., a Delaware corporation
(the “Acquiror”), and Elan Pharmaceuticals, Inc., a Delaware-corporation
(“EPI”).
 
RECITALS
 
This Agreement sets forth the terms and conditions upon which the Acquiror is
agreeing to purchase the Purchased Assets (as defined below) and assume the
Assumed Liabilities (as defined below) from EPI, and EPI is agreeing to sell the
Purchased Assets and transfer the Assumed Liabilities to the Acquiror.
 
AGREEMENT
 
In consideration of the premises and the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01.          Defined Terms. As used in this Agreement, the following
defined terms shall have the meanings specified below:
 
“Accountants” means an accounting firm of national reputation (excluding each of
the Acquiror’s and EPI’s respective regular outside accounting firms) as may be
mutually acceptable to the Acquiror and EPI; provided, however, that in the
event that the Acquiror and EPI are unable to agree on such an accounting firm
within ten (10) days, then the accounting firm shall be selected by lot.
 
“Accounts Receivable” means all trade accounts and notes receivable and other
miscellaneous receivables, including those that are not evidenced by instruments
or invoices, existing as of the Closing Date.
 
“Acquiror” has the meaning set forth in the preamble hereto.
 
“Acquiror 2004 Gross Sales” has the meaning set forth in Section 4.03(a)(i).
 
“Acquiror Adverse Effect” means an effect or condition that individually or when
taken together with all other effects or conditions has had or would reasonably
be expected to have more than an immaterial adverse effect (i) on the business,
assets, Liabilities, results of operations or financial condition of the
Acquiror, taken as a whole, other than any effect or condition relating (x) to
the economy in general, or (y) in general to the pharmaceutical industry in
which the Acquiror operates and not specifically relating to the Acquiror;
provided, that such event, circumstance, effect or condition does not have a
materially disproportionate effect on the business, assets, Liabilities, results
of operations or financial condition of Acquiror, taken as a



 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
whole; or (ii) on the ability of the Acquiror to perform its obligations under
this Agreement and the Related Agreements or on the ability of the Acquiror to
consummate the transactions contemplated hereby and thereby; provided, however,
that the entry into the marketplace of a generic equivalent to any of the
Products shall not be an Acquiror Adverse Effect.
 
“Acquiror Disclosure Schedule” has the meaning set forth in the preamble to
Article VII.
 
“Acquiror Governmental Consents” has the meaning set forth in Section 7.03(a).
 
“Acquiror Indemnitees” has the meaning set forth-in Section 11.02(a).
 
“Acquiror Insurance Policies” has the meaning set forth in Section 7.08.
 
“Acquiror Third Party Consents” has the meaning set forth in Section 7.03(b).
 
“Action or Proceeding” means any action, suit, proceeding, arbitration, Order,
inquiry, hearing, assessment with respect to fines or penalties or litigation
(whether civil, criminal, administrative or investigative) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental or
Regulatory Authority.
 
“Activity Date” has the meaning set forth in Section 8.05(d).
 
“Administrative Fee” means any administrative service fee paid to managed care
organizations, pharmacy benefit managers, health maintenance organizations or
other customers (including for the avoidance of doubt governmental
organizations).
 
“Affliate” means, with respect to any Person, any other Person which Controls,
is Controlled by or is under common Control with such Person.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement by and among EPI, the Acquiror and Novartis Pharma AG, dated as of the
Closing Date, in substantially the form attached hereto as Exhibit G.
 
“Assumed Contracts” has the meaning set forth in Section 2.01(a).
 
“Assumed Liabilities” has the meaning set forth in Section 3.01(a).
 
“Audit Termination Date” has the meaning set forth in Section 4.02(c).
 
“Bill of Sale” means the Bill of Sale and Assignment and Assumption Agreement to
be dated the Closing Date conveying the Purchased Assets from EPI to the
Acquiror and providing for the assignment to and assumption of the Assumed
Liabilities by the Acquiror, substantially in the form attached hereto as
Exhibit A.
 
“Books and Records” means all books, records, files and documents (including
financial, sales, pricing, promotional, regulatory, pharmacovigilance, research
and development

 
2

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
and expense records, customer lists, customer (including government) Product
utilization and rebate or chargeback records (including invoices from
customers), “best price” (as defined under the Social Security Act,
42 U.S.C. § 1396r-8(c)(1)(C)) and “average manufacturer price” (as defined under
the Social Security Act, 42 U.S.C. § 1396r-8(k)(1)) data, credit and collection
records and miscellaneous records with respect to customers and supply sources
correspondence and, to the extent not originals, true and complete copies of all
files relating to the filing, prosecution, issuance, maintenance, enforcement or
defense of any Patents, Patent applications, Trademarks, Copyrights or other
intellectual property rights, including written third party correspondence,
records and documents related to research and pre-clinical and clinical testing
and studies for the Product conducted by or on behalf of EPI or its Affiliates)
in all forms, including electronic, in which they are stored or maintained, and
all data and information included therein, in each case that are licensed, owned
or controlled by or otherwise in the possession of EPI or any of its Affiliates.
 
“Business” means the research, development, exploitation, licensing,
distribution, marketing, sale, promotion, importation and use of the Products in
the Territory.
 
“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York are authorized or obligated by Law to
close.
 
“Charter Documents” means, with respect to a Person, the certificate of
incorporation, bylaws or other similar governing instruments and organizational
documents of such Person.
 
“Closing” has the meaning set forth in Section 5.01.
 
“Closing Consideration” has the meaning set forth in Section 4.01(a).
 
“Closing Date” has the meaning set forth in Section 5.01.
 
“Closing Date Inventory Value” means the value of all Inventory as of the
Closing Date, such value determined pursuant to the methods described on
Schedule 1.01(a) of the Elan Disclosure Schedule.
 
“Closing Date Inventory Value Adjustment” means the Closing Date Inventory Value
minus the Estimated Closing Date Inventory Value.
 
“Closing Date Inventory Value Statement” has the meaning set forth in
Section 4.08(a).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidential Information” has the meaning set forth in Section 8.04(b).
 
“Confidentiality Agreement” has the meaning set forth in Section 8.04(f).

 
3

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Contracts” means any and all binding commitments, contracts, purchase orders,
leases, licenses, easements, commitments, arrangements, undertakings or other
agreements, whether written or oral.
 
“Control” means:
 
(a)           ownership (directly or indirectly) of at least fifty percent (50%)
of the shares of stock entitled to vote for the election of directors in the
case of a company or corporation;
 
(b)           the ability (directly or indirectly) otherwise to direct and
control the actions of a Person.
 
“Copyrights” means (a) all copyrights in the Territory (including copyrights in
any content, package inserts, marketing or promotional material, labeling
information or other text provided to consumers), whether registered or
unregistered; (b) any registrations, and applications therefor; (c) all rights
and priorities to copyrights in the Territory afforded under any international
treaty or convention; (d) all copyright extensions and renewals in the
Territory; (e) any rights similar to the foregoing in the Territory, including
moral rights; (f) all proceeds of the foregoing, including licenses, royalties,
income and payments; and (g) the right to sue for past, present and future
infringements of any of the foregoing and all proceeds of such suits, provided
that any such proceeds of suit shall be proportionately divided among EPI and
the Acquiror based on the duration of infringing activity prior to and following
the Closing if EPI agrees prior to the commencement of such suit to bear its pro
rata share of the costs of prosecuting the claim relating to such activity
calculated on the same basis.
 
“Corporate Names” has the meaning set forth in Section 8.09(b).
 
“Damages” has the meaning set forth in Section 11.02(a).
 
“Default” means (a) a breach, default or violation, (b) the occurrence of an
event that with or without the passage of time or the giving of notice, or both,
would constitute a breach, default or violation or cause an Encumbrance to
arise; or (c) with respect to any Contract, the occurrence of an event that with
or without the passage of time or the giving of notice, or both, would give rise
to a right of termination, renegotiation or acceleration or a right to receive
Damages or a payment of penalties.
 
“Domain Name Assignment Agreement” means the Domain Name Assignment Agreement to
be dated as of the Closing Date by and between the Acquiror and EPI,
substantially in the form attached hereto as Exhibit B.
 
“Domain Names” means the domain names set forth on Schedule 1.01(b) of the Elan
Disclosure Schedule, and all associated portals and websites solely associated
with the Products.
 
“Due Date” has the meaning set forth in Section 4.02(b).

 
4

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Elan Companies Proceeding” means any Action or Proceeding commenced by or
against any of EPI or any of its Affiliates or officers or directors prior to
the date of this Agreement.
 
“Elan Disclosure Schedule” has the meaning set forth in the preamble to
Article VI.
 
“Elan Governmental Consents” has the meaning set forth in Section 6.03(a).
 
“Elan Third Party Consents” has the meaning set forth in Section 6.03(b).
 
“Eligible Claim” has the meaning set forth in Section 11.03(a).
 
“Encumbrance” means any mortgage, pledge, assessment, security interest, deed of
trust, lease, lien, levy, license, restriction on transferability, defect in
title, charge or other encumbrance of any kind, or any conditional sale or title
retention agreement or other agreement to give any of the foregoing in the
future.
 
“EPI” has the meaning set forth in the preamble.
 
“EPI Contract” means any Contract to which EPI or any of its Affiliates is a
party or by which EPI or any of its Affiliates is bound or benefited, or under
which EPI or any of its Affiliates has any rights.
 
“EPI Indemnitees” has the meaning set forth in Section 11.02(b).
 
“EPI Royalty Term” has the meaning set forth in Section 4.02(a)(i).
 
“Estimated Closing Date Inventory Value” means the value of all Inventory as of
the Closing Date, valued in accordance with the definition of “Closing Date
Inventory Value” in EPI’s reasonable and good faith estimation.
 
“Excluded Assets” has the meaning set forth in Section 2.02.
 
“Excluded Books and Records” means all Books and Records related to (i) human
resources and any other employee-related files and records, (ii) financial and
accounting records, (iii) any items set forth on Schedule 1.01(c) of the Elan
Disclosure Schedule, (iv) any tax files, documents, instruments, papers, books
or records, and (v) the filing, prosecution, issuance, maintenance, enforcement
or defense of any Patents, Patent applications, Trademarks, Copyrights or other
intellectual property rights comprising Excluded intellectual Property.
 
“Excluded Intellectual Property” means any intellectual property rights,
including any patent, copyright, trademark, trade secret or other proprietary
rights, that are owned or controlled by EPI or any of its Affiliates, relating
to technology that is (a) contained in the Products and other pharmaceutical
products owned or controlled by EPI or any of its Affiliates, including “SODAS”
technology used in Zanaflex Capsules, or (b) used in the manufacture of Zanaflex
Capsules, but in no event shall the Excluded Intellectual Property include any
of the Purchased Intellectual Property or Product Trademarks.

 
5

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Excluded Liabilities” has the meaning set forth in Section 3.01(b).
 
“Expiration Date” has the meaning set forth in Section 11.01(a).
 
“Final Milestone Payment Date” has the meaning set forth in Section 4.03(b).
 
“FDA” means the United States Food and Drug Administration or any successor
thereto.
 
“FDA Act” means the U.S. Federal Food, Drug and Cosmetic Act of 1938, as it may
be superseded or amended from time to time, and the related rules, regulations,
guidelines, guidances and requirements of the FDA as may be in effect from time
to time.
 
“Final Milestone Payment Date” has the meaning set forth in Section 4.03(b).
 
“FSS” has the meaning set forth in Section 8.05(d).
 
“Governmental or Regulatory Authority” means the United States, Canada, any
Member State of the European Union, any other country, any supranational
organization, any state, province, county, city or other political subdivision
of any of the foregoing or any court, tribunal, arbitrator, authority, agency,
commission, ministry, official or other instrumentality of any of the foregoing.
 
“Governmental Permits” means all permits, licenses, registrations, certificates
of occupancy, approvals and other authorizations of any Governmental or
Regulatory Authority, including INDs, NDAs and other approvals of or
registrations with any Governmental or Regulatory Authority for the
investigation, sale, distribution and/or marketing of products.
 
“Gross Sales” means the gross amount invoiced on sales by the Acquiror, its
Affiliates and marketing, promotion and distribution partners to independent,
third party customers in bona fide, arms-length transactions.
 
“Improvement” means any present and future invention, improvement, discovery,
modification or other development relating to a Product, including any new uses
or formulations for a Product, and all intellectual property rights in any of
the foregoing, that are owned by EPI or any Affiliate at any time after the
Closing; provided, that the parties acknowledge and agree that, subject to the
obligations set forth in the Supply Agreement, neither EPI nor any of its
Affiliates shall have any obligation after the Closing to conduct any research
or development relating to the Products.
 
“IND” means (a) an Investigational New Drug Application, as defined in the FDA
Act, as amended, and the regulations promulgated thereunder
(C.F.R. Parts 312-312.38), which is required to be filed (except under
circumstances as described in such regulations promulgated thereunder) with the
FDA before beginning clinical testing of a product in human subjects, or any
successor application or procedure, and (b) all supplements and amendments that
may be filed with respect to he foregoing.
 
“Indemnification Claim Notice” has the meaning set forth in Section 11.02(c).

 
6

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Indemnified Party” has the meaning set forth in Section 11.02(c).
 
“Indemnitees” has the meaning set forth in Section 11.02(c).
 
“Interim Services Agreement” shall mean the Interim Services Agreement by and
between EPI and the Acquiror, dated as of the Closing Date, in substantially the
form attached hereto as Exhibit C.
 
“Inventory” means all inventory of finished Products (including samples) having
a shelf life of greater than 12 months from the Closing Date, together with the
inventory of finished Products having a shelf life of less than 12 months from
the Closing Date described on Schedule 1.01(a) of the Elan Disclosure Schedule.
 
“Know-How” means any proprietary or nonproprietary information directly related
to the manufacture, preparation, development (including research, both
pre-clinical and clinical), promotion, exploitation, marketing, use, sale or
other commercialization of a product, including related to regulatory matters.
 
“Knowledge” of a particular fact or other matter means:  (i) with respect to any
individual:  (A) the actual knowledge of such individual concerning such fact or
other matter; and (B) the knowledge that a prudent individual would be expected
to discover or otherwise become aware of in the course of conducting a
reasonable investigation concerning the existence of such fact or other matter,
and (ii) with respect to EPI or the Acquiror, the Knowledge concerning such fact
or other matter of (1) the officers of such Person, (2) the directors of such
Person, and (3) the senior managers of such Person with responsibility for, or
supervision of, the relevant matters; provided that under no circumstances shall
Knowledge of EPI include any knowledge not actually known to such persons but
imputed to such persons or EPI due to its relationship with Novartis or its
representatives; and provided, further, that none of such persons shall have any
obligation as a result of entering into (or any provision of) this Agreement,
the Supply Agreement or any Related Agreement to make any inquiries of Novartis
or its representatives regarding any matter.
 
“Labeling” has the meaning set forth in Section 201(m) of the FDA Act, 21
U.S.C. § 321(m) and any related rule, regulation, guideline or guidance of the
FDA, and shall include the applicable Products’ label, packaging and package
inserts accompanying such Products, and any other written, printed, or graphic
materials accompanying such Products, including patient instructions or patient
indication guides and the NDC numbers relating to the Products.
 
“Law” means any federal, state, local or foreign law, statute or ordinance, or
any rule, regulation or regulatory requirement promulgated by any Governmental
or Regulatory Authority.
 
“Liability” means any direct or indirect liability, obligation, claim, guarantee
or commitment of any kind or nature (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated or due or to become due), including any liability for Taxes.

 
7

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Material Adverse Effect” means an event, circumstance, effect or condition that
individually of when taken together with all other events, circumstances,
effects or conditions has bad or would reasonably be expected to have more than
an immaterial adverse effect (i) on the business, assets, Liabilities, results
of operations or financial condition of the Business, other than any event,
circumstance, effect or condition relating primarily (x) to the economy in
general, provided, that such event, circumstance, effect or condition does not
have a materially disproportionate effect on the business, assets, Liabilities,
results of operations or financial condition of the Business, or (y) in general
to the pharmaceutical industry in which the Business operates and not
specifically relating to the Products or the Business, provided, that such
event, circumstance, effect or condition does not have a materially
disproportionate effect on the business, assets, Liabilities, results of
operations or financial condition of the Business; (ii) on any of the Products
or the Purchased Assets; or (iii) on the ability of EPI to perform its
obligations under this Agreement, the Supply Agreement or any Related Agreement
or on the ability of EPI to consummate the transactions contemplated hereby and
thereby; provided, however, that the entry into the marketplace of a generic
equivalent to any of the Products shall not be a Material Adverse Effect.
 
“Milestone Audit Termination Date” has the meaning set forth in Section 4.03(b).
 
“Milestone Payments” has the meaning set forth in Section 4.03(a)(v).
 
“Multi-Product Contract” has the meaning set forth in Section 8.06.
 
“NDA” means a New Drug Application for any product, as appropriate, requesting
permission to place a drug on the market in accordance with 21 U.S.C. § 355 and
21 C.F.R. Part 314, and all supplements or amendments filed pursuant to the
requirements of the FDA, including all documents, data and other information
concerning a product which are reasonably necessary for FDA approval to market a
product in the United States, and all correspondence with the FDA relating to
the foregoing.
 
“Net Sales” shall mean Gross Sales less customs duties or other taxes (excluding
income or corporation tax), returns (including returns in connection with
rejections and recalls), Administrative Fees, rebates, chargebacks, allowances
for bad debt and discounts, in each case related to such sales.
 
“Non-Assignable Contract” has the meaning set forth in Section 2.04(a).
 
“Notice” means any notice given in accordance with the terms of Section 13.01 of
this Agreement.
 
“Notice of Objection” has the meaning set forth in Section 4.08(b).
 
“Novartis License Agreement” means that certain license agreement dated as of
April 17th, 1991, as amended, by and between Novartis Pharma AG (together with
its Affiliates, “Novartis” ), as successor to Sandoz Pharma Ltd., and EPI, as
successor to Athena Neurosciences, Inc.
 
“Novartis Royalty Term” has the meaning set forth in Section 4.02(a)(i).

 
8

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Order” means any writ, judgment, decree, injunction or similar order, including
consent orders, of any Governmental or Regulatory Authority (in each such case
whether temporary, preliminary or final).
 
“Ordinary Course of Business” means an action that is in compliance with
applicable Laws and is consistent in nature, scope and magnitude with the past
practices of EPI and its Affiliates with respect to the Business as conducted by
EPI including any action necessary or desirable for EPI or its Affiliates to
enforce its rights and perform its obligations under the Novartis License
Agreement.
 
“Patent Assignment Agreement” means the Patent Assignment Agreement to be dated
as of the Closing Date by and between the Acquiror and EPI, substantially in the
form attached hereto as Exhibit D.
 
“Patent Rights” means solely in the Territory and relating to any Product, the
rights conferred or represented by a Patent.
 
“Patents” means:  (a) all patents and patent applications, including provisional
patent applications; (b) all patent applications filed either from such patents,
patent applications or provisional applications or from an application claiming
priority from either of these, including divisionals, continuations,
continuations-in-part, substitutions, provisionals, converted provisionals, and
continued prosecution applications; (c) any and all patents that have issued or
in the future issue from the foregoing patent applications described in
clauses (a) and (b), including utility models, petty patents and design Patents
and certificates of invention; (d) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidation,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications
described in clauses (a), (b) and (c); (e) all proceeds of the foregoing,
including licenses, royalties, income and payments; and (f) the right to sue for
past, present and future infringements of any of the foregoing and all proceeds
of such suits, provided that any such proceeds of suit shall be proportionately
divided among EPI and the Acquiror based on the duration of infringing activity
prior to and following the Closing if EPI agrees prior to the commencement of
such suit to bear its pro rata share of the costs of prosecuting the claim
relating to such activity calculated on the same basis.
 
“Permitted Encumbrance” means, collectively, (a) liens for Taxes or assessments
that are not delinquent and that do not individually or in the aggregate
materially detract from the value or impair the use or operation of the property
or asset affected thereby as currently used or operated, (b) mechanics’,
carriers’, workmen’s, landlord’s or other like statutory liens arising or
incurred in the ordinary course of business which are not yet delinquent and
that do not individually or in the aggregate materially detract from the value
or impair the use or operation of the property or asset affected thereby as
currently used or operated, and (c) restrictions under zoning, building, fire,
health, environmental and pollution control Laws that do not individually or in
the aggregate materially detract from the value or impair the use or operation
of the property or asset affected thereby as currently used or operated.

 
9

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, joint venture, other
business organization, trust, entity, union, association or Governmental or
Regulatory Authority.
 
“Pre-Closing Tax Period” means all taxable periods ending on or before the
Closing Date and the portion ending on the Closing Date of any taxable period
that includes (but does not end on) the Closing Date.
 
“Product Books and Records” shall mean all of the Books and Records relating
exclusively to the Products or that are necessary for the conduct of the
Business in the Territory, Including the Product Marketing Materials but
excluding the Excluded Books and Records.
 
“Product Copyrights” means all Copyrights, set forth on Schedule 1.01(d) of the
Elan Disclosure Schedule.
 
“Product Know-How” means all Know-How set forth on Schedule 1.01(e) of the Elan
Disclosure Schedule, but in no event shall this definition of “Product Know How”
include any Excluded Intellectual Property or any information properly in the
public domain as of the Closing Date.
 
“Product Marketing Materials” means all of the advertising, promotional and
training materials solely relating to the Products in the possession of EPI or
its Affiliates as of the Closing Date.
 
“Product Patent Rights” means the Patents in the Territory set forth on
Schedule 1.01(f) of the Elan Disclosure Schedule, and all Patent Rights
associated with such Patents.  Notwithstanding the foregoing, “Product Patient
Rights” shall not include any inchoate inventions not yet reduced to practice,
all of which, subject to the license granted pursuant to Section 2.02, shall
remain the exclusive property of EPI.
 
“Product Registrations” means (i) the approvals or registrations which have been
received by EPI before the Closing Date, for the investigation, sale,
distribution and/or marketing of the Products in the Territory (including any
NDAs or INDs), and (ii) all dossiers, reports, data and other written materials
filed as part of such approvals or registrations, or maintained by EPI and
relating to such approvals or registrations.
 
“Products” means Zanaflex Tablets and Zanaflex Capsules, along with any other
pharmaceutical products containing the compound tizanidine as their active
pharmaceutical ingredients to which EPI has ownership rights.
 
“Product Trademark” means the Trademarks in the Territory set forth on
Schedule 1.01(g) of the Elan Disclosure Schedule.
 
“Purchased Assets” has the meaning set forth in Section 2.01.
 
“Purchased Governmental Permits” means all Governmental Permits necessary for
the operation of the Business by EPI that are held in the name of EPI or any of
its Affiliates.

 
10

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Purchased Intellectual Properly” means the Product Copyrights, the Product
Patent Rights, the Product Know-How and the Domain Names; provided that,
notwithstanding anything to the contrary contained herein, in no event shall
Purchased Intellectual Property include any Excluded Intellectual Property.
 
“Rebates and Chargebacks Termination Date” means the date that is ninety (90)
days after the Closing Date.
 
“Related Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the Interim Services Agreement, the Patent Assignment Agreement, the
Trademark License Agreement and the Domain Name Assignment Agreement.
 
“Returns Termination Date” means the date that is one hundred and eighty (180)
days after the Closing Date.
 
“Royalty Payments” has the meaning set forth in Section 4.02(a).
 
“Royalty Term” has the meaning set forth in Section 4.02(a).
 
“Subsidiary” of a Person means any entity Controlled by that Person.
 
“Supply Agreement” means the Supply Agreement to be dated as of the Closing Date
by and between the Acquiror and EPI or one or more of its Affiliates,
substantially in the form at attached hereto as Exhibit E.
 
“Taxes” means all of the following in connection with the operation of the
Business or the transactions contemplated hereby:  (i) any net income,
withholding, deduction, alternative or add-on minimum tax, gross income, gross
receipts, sales, use, value added ad valorem, transfer, franchise, profits,
license, excise, severance, stamp, occupation, premium, property, environmental
or windfall profit tax, capital tax, customs duty or other tax, governmental fee
or other like assessment, together with any interest, penalty or additional
amount due, imposed by any governmental, regulatory or administrative entity or
agency responsible for the imposition of any such tax (domestic or foreign);
(ii) any Liability for the payment of any amounts of the type described in
(i) as a result of being a member of any affiliated, consolidated, combined,
unitary or other group for any taxable period; and (iii) any Liability for the
payment of any amounts of the type described in (i)or (ii) as a result of any
express or implied obligation to indemnify any other Person.
 
“Termination Date” has the meaning set forth in Section 12.01(b).
 
“Territory” means the United States of America, its territories and possessions
and the Commonwealth of Puerto Rico.
 
“Third Party Intellectual Property” means any intellectual property rights,
including any patent, copyright, trademark, trade secret or other proprietary
rights, that are owned or controlled by any Person other than a party to this
Agreement.
 
“Third Party Claim” has the meaning set forth in Section 11.02(d).

 
11

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
“Trademark License Agreement” means the Trademark License Agreement to be dated
as of the Closing Date by and between the Acquiror and EPI, substantially in the
form attached hereto as Exhibit F.
 
“Trademarks” means:  (a) all trademarks, trade names, trade dress, service
marks, logos and designs, whether registered or unregistered; (b) all
registrations and applications for any of the foregoing; (c) all extensions or
renewals of any of the foregoing; (d) all of the goodwill connected with the use
of and symbolized by the foregoing; (e) all proceeds of the foregoing, including
licenses, royalties, income and payments; and (f) the right to sue for past,
present and future infringements of any of the foregoing and all proceeds of
such suits, provided that any such proceeds of suit shall be proportionately
divided among EPI and the Acquiror based on the duration of infringing activity
prior to and following the Closing if EPI agrees, prior to the commencement of
such suit to bear its pro rata share of the costs of prosecuting the claim
relating to such activity calculated on the same basis.
 
“Trademark Purchase” has the meaning set forth in Section 4.04.
 
“Transfer Taxes” has the meaning set forth in Section 4.06.
 
“Zanaflex Capsules” means pharmaceutical products containing tizanidine as their
active pharmaceutical ingredients currently approved by the FDA pursuant to NDA
No. 21-447 to be marketed in the Territory under the trademark Zanaflex.
 
“Zanaflex Tablets” means pharmaceutical products containing tizanidine as their
active pharmaceutical ingredients currently approved by the FDA pursuant to NDA
No. 20-397 and marketed in the Territory under the trademark Zanaflex.
 
Section 1.02.          Construction of Certain Terms and Phrases. Unless the
context of Agreement otherwise requires: (a) words of any gender ‘include
each-other gender; (b) words using the singular or plural number also include
the plural or singular number, respectively; (c) the terms “hereof,” “herein,”
“hereby” and derivative or similar words refer to this entire Agreement; (d) the
terms “Article” or “Section” refer to the specified Article or Section of this
Agreement; (e) the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”; (f) ”$” means United
States dollars; and (g) the term “including” means “including without
limitation.”  Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.
 
ARTICLE II
 
PURCHASE AND SALE OF ASSETS
 
Section 2.01.          Purchase and Sale of Assets at the Closing.  Upon the
terms and subject to the conditions set forth in this Agreement, at the Closing,
EPI shall sell, convey, assign, transfer and deliver to the Acquiror, and the
Acquiror shall purchase and acquire from EPI, all of EPI’s right, title and
interest in and to the following assets, free and clear of all Encumbrances,
other than Permitted Encumbrances (collectively, the “Purchased Assets”):

 
12

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(a)           the rights of EPI and its Affiliates under each of the Contracts
set forth on Schedule 2.01(a) of the Elan Disclosure Schedule (the “Assumed
Contracts”), subject to the terms and conditions set forth in the Assignment and
Assumption Agreement;
 
(b)           all Product Books and Records;
 
(c)           all Inventory;
 
(d)           all Purchased Intellectual Property;
 
(e)           all Product Registrations;
 
(f)            all Purchased Governmental Permits, to the extent legally
transferable; and
 
(g)           any other assets set forth on Schedule 2.01(8) of the Elan
Disclosure Schedule;
 
provided, however, that notwithstanding anything to the contrary contained
herein, EPI shall not be required to transfer physical possession of any
Purchased Assets to the Acquiror to the extent any of such Purchased Assets are
necessary for EPI to perform its obligations under the Interim Services
Agreement (it being understood that (i) EPI will transfer physical possession of
such Purchased Assets to the Acquiror as soon as is practicable after such
obligations aim fully performed, and (ii) as long as EPI retains physical
possession of any Purchased Assets, EPI shall, upon request of the Acquiror,
provide the Acquiror with immediate access to and copies of such Purchased
Assets (at Acquiror’s expense and provided that such access does not
unreasonably interfere with the business or operations of EPI or its
Affiliates).
 
Section 2.02.          Excluded Assets; License to Excluded Intellectual
Property.  Notwithstanding anything to the contrary contained in this Agreement,
from and after the Closing, EPI shall retain all of its right, title and
interest in and to all of its assets; other than the Purchased Assets (the
“Excluded Assets”), including:
 
(a)           all cash and cash Equivalents of EPI or any of its Affiliates;
 
(b)           all Accounts Receivable of EPI or any of its Affiliates;
 
(c)           the Corporate Names;
 
(d)           the Product Trademarks;
 
(e)           all Excluded Intellectual Property;
 
(f)            any refund or credit of Taxes attributable to any Pre-Closing Tax
Period;
 
(g)           all Books and Records other than the Product Books and Records;
and
 
(h)           all tangible personal property owned by EPI and used outside of,
or not exclusively in connection with, the Business as of the Closing Date.

 
13

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
EPI hereby grants to the Acquiror an exclusive, perpetual, royalty-free license,
with the right to sublicense, to use (i) the Excluded Intellectual Property
(including any inchoate inventions not yet reduced to practice), (ii) any other
intellectual property owned by EPI or any of its Affiliates that is necessary to
conduct the Business, and (iii) any Improvements to the intellectual property
described in clauses, “(i)” and “(ii)” of this sentence solely for the purposes
of importing Products into the Territory and using, modifying, exploiting,
researching, distributing, developing, marketing, selling, offering for sale and
otherwise commercializing Products in the Territory.  In addition, at the
Closing, EPI and the Acquiror will enter into the Trademark License Agreement.
 
Section 2.03.          Retention of Copies of Certain Assets.  Notwithstanding
anything to the contrary contained in this Agreement, EPI may retain, at its
expense, archival copies of all Assumed Contracts, Product Books and Records and
other documents or materials conveyed hereunder; provided, however, that EPI
shall maintain such items in accordance with the provisions of Section 8.04.
 
ARTICLE III
 
ASSUMPTION OF LIABILITIES
 
Section 3.01.          Assumption of Liabilities.  (a) Upon the terms and
subject to the conditions set forth in this Agreement, the Interim Services
Agreement and the Bill of Sale, subject to Section 3.01(b), Section 8.05 and the
terms and conditions set forth in the Supply Agreement, and excluding any
Liabilities represented, warranted or disclosed by EPI under Article VI (other
than with respect to obligations under the Assumed Contracts), as of the
Closing, the Acquiror agrees to assume, satisfy, perform, pay and discharge each
of the following Liabilities (the “Assumed Liabilities”):
 
(i)            all Liabilities of EPI or any of its Affiliates solely arising
out of any product liability, patent infringement, breach of warranty or similar
claim for injury to person or property which resulted from the use or misuse of
Products sold directly by the Acquiror (or its Affiliates, sublicensees and
marketing, promotion or distribution partners) at any time after the Closing
(including all Actions or Proceedings relating to any such Liabilities);
 
(ii)           all Liabilities of EPI or any of its Affiliates under the Assumed
Contracts, subject to the terms and conditions set forth in the Assignment and
Assumption Agreement, but only to the extent that such Liabilities arise from
any event, circumstance or condition occurring after the Closing;
 
(iii)          all Liabilities of EPI or any of its Affiliates solely arising
out of government seizures, field corrections, withdrawals or recalls of
Products to the extent that such Products were sold directly by the Acquiror (or
its Affiliates, sublicensees and marketing, promotion or distribution partners)
at any time after the Closing;

 
14

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(iv)          subject to clause ”(i)” above, all liabilities of EPI or any of
its Affiliates with respect to any litigation or other claims solely arising out
of or relating to the conduct of the Business by the Acquiror or its Affiliates
after the Closing;
 
(v)           all Liabilities of EPI or any member of any affiliated group of
which EPI is a member for Taxes solely arising out of or relating to the
Purchased Assets (including the Products) (to the extent arising out of any
event, circumstance or condition occurring after the Closing), the ownership,
research, development, sale or lease of any of the Purchased Assets by the
Acquiror or its Affiliates after the Closing or the operation of the Business by
the Acquiror or its Affiliates after the Closing;
 
(vi)          all Liabilities of EPI or any of its Affiliates solely arising out
of user or other similar fees payable to the FDA or any other Governmental or
Regulatory Authority to the extent that such fees are due and payable on account
of the operation of the Business by the Acquiror or its Affiliates after the
Closing (and to the extent that EPI or any of its Affiliates has paid any such
fee prior to the Closing, the Acquiror shall promptly reimburse EPI or such
Affiliate for such payment or prorated portion thereof); and
 
(vii)         all other Liabilities of EPI or any of its Affiliates solely
arising out of or relating to the Purchased Assets (including the Products)(to
the extent arising out of any event, circumstance or condition occurring after
the Closing), the ownership, research, development, sale or lease of any of the
Purchased Assets by the Acquiror or its Affiliates after the Closing or the
operation of the Business by the Acquiror or its Affiliates after the Closing to
the extent arising out of any event, circumstance or condition occurring after
the Closing.
 
For greater clarity, the parties acknowledge and agree that, notwithstanding
anything to the contrary contained in this Section 3.01(a), if any Liabilities
that arise from any event, circumstance or condition occurring after the Closing
relate to or in any way involve any Products that have been sold, the Acquiror
shall only assume those Liabilities arising from those Products sold directly at
any time after the Closing by the Acquiror (or its Affiliates, sublicensees and
marketing, promotion or distribution partners), and EPI shall retain all
Liabilities arising from those Products sold directly at any time prior to he
Closing by EPI (or its Affiliates, sublicensees and marketing, promotion or
distribution partners).
 
(b)           Notwithstanding anything contained in this Agreement to the
contrary including Section 3.01(a)) and subject to the terms and conditions of
Section 8.05, the Supply Agreement and the Interim Services Agreement, EPI shall
retain an of the following Liabilities (“Excluded Liabilities”):
 
(i)            all accounts payable of EPI and its Affiliates;
 
(ii)           all Liabilities of EPI and its Affiliates with respect to the
manufacture, processing, packaging, testing, sale or holding of any inventory or
of the Products prior to the Closing;

 
15

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(iii)          all Liabilities under the Assumed Contracts, but only to the
extent such Liabilities arise from any event, circumstance or condition
occurring prior to the Closing;
 
(iv)          (A) all Liabilities for Taxes payable with respect to any
business, assets, property or operation of EPI or any member of any affiliated
group of which EPI is or has been a member, and (B) all Liabilities for Taxes
relating to or arising out of the Purchased Assets (including the Products), the
ownership, research, development, sale or lease of any of the Purchased Assets
by EPI or the operation of the Business by EPI attributable to any Pre-Closing
Tax Period, other than any Transfer Tax for which the Acquiror is responsible
pursuant to Section 4.04;
 
(v)           all Liabilities of EPI or any of its Affiliates arising out of any
product liability, patent infringement, breach of warranty or similar claim for
injury to person or property which resulted from the use or misuse of Products
sold directly by EPI (or its Affiliates, sublicensees and marketing, promotion
or distribution partners) at any time prior to the Closing (including all
Actions or Proceedings relating to any such Liabilities);
 
(vi)          all Liabilities of EPI or any of its Affiliates arising out of
government seizures, field corrections, withdrawals or recalls of Products that
are sold directly by EPI (or its Affiliates, sublicensees and marketing,
promotion or distribution partners) at any time prior to the Closing;
 
(vii)         subject to clause “(v)” above, all Liabilities of EPI or any of
its Affiliates with respect to any litigation or other claims arising out of or
relating to the conduct of the Business by EPI or its Affiliates prior to the
Closing,
 
(viii)        all Liabilities of EPI or any of its Affiliates arising out of
user or other similar fees payable to the FDA or other Governmental or
Regulatory Authority to the extent that such fees are due and payable on account
of the operation of the Business prior to the Closing (and to the extent the
Acquiror or any of its Affiliates has paid any such fee after the Closing, EPI
shall promptly reimburse the Acquirer or such Affiliate for such payment or
prorated portion thereof); and
 
(ix)           any other Liability of EPI or any of its Affiliates that is not
listed as an Assumed Liability under Section 3.01(a).
 
ARTICLE IV
 
CONSIDERATION AND PAYMENT
 
Section 4.01.          Closing Consideration.  As consideration for the
Purchased Assets, at the Closing, the Acquirer shall:
 
(a)           deliver or cause to be delivered to EPI the sum of $2,000,000 plus
the Estimated Closing Date Inventory Value set forth in the statement referred
to in Section 4.08(a) (together, the “Closing Consideration”) by electronic
funds transfer of immediately available funds to the account specified by EPI;
and

 
16

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(b)           assume the Assumed Liabilities.
 
The Closing Consideration shall be exclusive of any value added tax which, if
urged, shall be payable by Acquirer.
 
Section 4.02.          Royalty for Products.  (a) The Acquiror shall pay to EPI
royalties (the royalty payments referred-to in this Section 4.02(a) being
referred to as the “Royalty Payments”) of:
 
(i)            [***] of the Net Sales of Zanaflex Capsules in the Territory
during the period beginning on the Closing Date and ending on the date of
termination of all obligations to pay royalties under the Novartis License
Agreement with respect to sales of Zanaflex Capsules (the “Novartis Royalty
Term”);
 
(ii)           [***] of the Net Sales of Zanaflex Tablets in the Territory
during the period beginning on the Closing Date and ending on the later of
(A) the tenth (10th) anniversary of the Closing Date or (B) the date of
expiration of the last Patent to expire included within the Product Patent
Rights (the “EPI Royalty Term”); provided, however, that notwithstanding the
foregoing, no royalty shall be due and payable under this
Section 4.02(a)(ii) with respect to Net Sales of Zanaflex Tablets arising from
Acquiror 2004 Gross Sales that exceed [***]; and
 
(iii)          [***] of the Net Sales of Zanaflex Capsules in the Territory
during the period beginning on the termination of the Novartis Royalty Term and
ending on the termination of the EPI Royalty Term.
 
(b)           Royalty Payments shall be made on a quarterly basis by the
Acquiror in United States dollars on or prior to the date that is forty-five
(45) days after the end of each calendar quarter (each such date, a “Due Date”)
included within the EPI Royalty Term.  Payment shall be by means of wire
transfer to an account designated in writing by EPI from time to time.
 
(c)           By each Due Date, the Acquiror shall provide to EPI a true and
accurate report of Net Sales of the applicable Products in the Territory for the
previous calendar quarter and the calculation of royalties due thereon.  Until
the date that is two (2) years after the expiration of the EPI Royalty Term (the
“Audit Termination Date”), the Acquirer shall keep accurate books and records in
sufficient detail to enable the royalties payable hereunder to be determined. 
EPI may demand, no more than once during any calendar year and until the Audit
Termination Date, an audit of the relevant books and records of the Acquiror in
order to verify the royalties payable hereunder during the previous three
(3) year period.  Upon no less than fifteen (15) days’ prior written notice to
the Acquiror, the Acquiror shall grant reasonable access during normal business
hours to members of an internationally recognized independent public accounting
firm selected by EPI to such relevant books and records of the Acquiror in order
to conduct a review or audit thereof.  The accounting firm shall report its
conclusions and calculations to EPI and the Acquiror; provided, that in no event
shall the accounting firm disclose to EPI any information of the Acquiror except
to the extent necessary to verify Net Sales and the royalties payable hereunder
and, at the request of the Acquiror, such accounting firm will execute
appropriate non-disclosure agreements.  Unless the results of an such audit
indicate that

 
17

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
the Acquiror underpaid royalties due hereunder for any period by greater than
[***].  EPI shall bear the full cost of the performance of such audit.  If the
results of any such audit indicate that the Acquiror underpaid royalties due
hereunder for any period by greater than [***], (i) the Acquiror shall bear the
full cost of the performance of such audit and (ii) the Acquiror shall pay to
EPI the mount by which the Acquiror underpaid such royalties.
 
(d)           The Acquiror shall pay interest to EPI on Royalty Payments not
made to EPI by the applicable Due Date over the period from such Due Date until
the date of actual payment (both before and after judgment) at the prime rate
publicly announced by Morgan Guaranty Trust Company of New York at its principal
office from time to time plus 2% (or, if less, the maximum rate allowed to be
charged under applicable laws), such interest to be payable on demand and
compounded monthly.
 
Section 4.03.          Milestone Payments:  (a) The Acquiror shall make the
following payments by means of wire transfer to an account designated in writing
by EPI from time to time:
 
(i)            if (and only if) the cumulative Gross Sales from and after the
Closing during calendar year 2004 in the Territory of Zanaflex Tablets and
Zanaflex Capsules (“Acquiror 2004 Gross Sales”) are equal to or greater than
[***] then the Acquiror shall pay to EPI an amount equal to one-half of such
Acquiror 2004 Gross Sales, subject to a maximum amount to be paid to EPI under
this Section 4.03(a)(i) of $1,500,000 according to the following schedule: 
(A) one-half of such amount to be paid to EPI shall be paid on March 31, 2005,
and (B) the remainder shall be paid on March 31,2006;
 
(ii)           if (and only if) the cumulative Gross Sales from and after the
Closing in the Territory of Zanaflex Tablets and Zanaflex Capsules are equal to
or greater than [***] then the Acquiror shall pay $3,000,000 to EPI upon the
later of (A) the date that is 45 days following the end of the calendar quarter
in which such target is met and (B) March 31, 2006;
 
(iii)          if (and only if) the cumulative Gross Sales from and after the
Closing in the Territory of Zanaflex Table and Zanaflex Capsules are equal to or
greater than [***] then the Acquiror shall pay $5,000,000 to EPI within 45 days
following the end of the calendar quarter in which such target is met;
 
(iv)          if (and only if) the cumulative Gross Sales from and after the
Closing in the Territory of Zanaflex Tablets and Zanaflex Capsules are equal to
or greater than [***], then the Acquiror shall pay [***] to EPI within 45 days
following the end of the calendar quarter in which such target is met; and
 
(v)           if (and only if) the cumulative Gross Sales from and after the
Closing in the territory of Zanaflex Tablets and Zanaflex Capsules are equal to
or greater than [***] then the Acquiror shall pay [***] to EPI within 45 days
following the end of the calendar quarter in which such target is met (the
payments referred to in clauses “(i),” “(ii),” “(iii),” “(iv)” and “(v)” being
referred to as the “Milestone Payments”).

 
18

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(b)           By the date that is 45 days after the end of each calendar quarter
until the quarter in which the last to be paid of the Milestone Payments is made
(the “Final Milestone Payment Date”), the Acquiror shall provide to EPI a true
and accurate report of Gross Sales of the applicable Products in the Territory
for the previous calendar quarter.  Until the date that is six (6) months after
the Final Milestone Payment Date (the “Milestone Audit Termination Date”), the
Acquiror shall keep accurate books and records in sufficient detail to enable
the Milestone Payments to be determined.  EPI may demand, no more than once
during any calendar year and until the Milestone Audit Termination Date, an
audit of the relevant books and records of the Acquiror in order to verify the
Milestone Payments payable hereunder.  Upon no less than fifteen (15) days’
prior written notice to the Acquiror, the Acquiror shall grant reasonable access
during normal business hours to members of an internationally recognized
independent public accounting firm selected by EPI to such relevant books and
records of the Acquiror in order to conduct a review or audit thereof.  The
accounting firm shall report its conclusions and calculations to EPI and the
Acquiror; provided, that in no event shall the accounting firm disclose to EPI
any information of the Acquiror except to the extent necessary to verify Gross
Sales and the Milestone Payments payable hereunder and, at the request of the
Acquiror, such accounting firm will execute appropriate non-disclosure
agreements.  Unless the results of any such audit indicate that the Acquiror
failed to pay any Milestone Payment within three (3) months following the date
that such Milestone Payment was due, EPI shall bear the full cost of the
performance of such audit.  If the results of any such audit indicate that the
Acquiror has not paid any Milestone Payment, (i) the Acquiror shall bear the
full cost of the performance of such audit and (ii) the Acquiror shall make the
appropriate Milestone Payment to EPI (to the extent not already paid).
 
(c)           The Acquiror shall pay interest to EPI on Milestone Payments not
made to EPI by the applicable due date thereof over the period from such due
date until the date of actual payment (both before and after judgment) at the
prime rate publicly announced by Morgan Guaranty Trust Company of New York at
its principal office from time to time plus 2% (or, if less, the maximum rate
allowed to be charged under applicable laws), such interest to be payable on
demand and compounded monthly.
 
Section 4.04.          Trademark Purchase.  At any time on or after the date
upon which the Acquiror shall have paid to EPI an aggregate of [***] (pursuant
to the provisions of Sections 4.01 through 4.03; the Acquiror may elect, in its
sole discretion by written notice to EPI, to purchase the Product Trademarks for
the purchase price of [***] (the “Trademark Purchase”).  At such time, the,
parties will cooperate in good faith to execute and deliver such documents,
including any trademark assignment agreement required under applicable law, as
are necessary or desirable to vest in the Acquiror good and marketable title to
the Product Trademarks.
 
Section 4.05.          Allocation of Purchase Price.  The Closing Consideration
shall be allocated among the Purchased Assets in the manner mutually agreed to
by EPI and the Acquiror within thirty (30) days after the Closing Date.  Any
subsequent adjustments to the consideration paid by the Acquiror for the
Purchased Assets (including the Closing Date Inventory Value Adjustment, the
Milestone Payments and the Royalty Payments) shall be reflected in such
allocation as revised hereunder in manner consistent with Section 1060 of the
Code.  The Acquiror and EPI agree (a) to report the sale and purchase of the
Purchased Assets for Tax

 
19

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
purposes in accordance with such allocation and (b) not to take any position
inconsistent with such allocation on any of their respective Tax returns.  If
within a (10) days after the thirty (30)-day period set forth above the parties
have not reached agreement, the Accountants shall be engaged to determine the
final allocation in dispute.  EPI and the Acquiror shall share equally the fees
of such Accountants.
 
Section 4.06.          Sales, Use and Other Taxes.  All transfer, documentary,
sales, use, gross receipts, stamp, duty, registration or other similar transfer
taxes (collectively, “Transfer Taxes”) incurred in connection with the transfer
and sale of the Purchased Assets as contemplated by the terms of this Agreement
and the Related Agreements, including all recording or filing fees, notarial
fees and other similar costs of Closing that may be imposed, payable,
collectible or incurred shall be borne equally by EPI, on the one hand, and by
the Acquiror, on the other hand.
 
Section 4.07.          No Tax Withholding.  All payments under or contemplated
by this Agreement or the Related Agreements will be made without any deduction
or withholding for or on account of any taxes.
 
Section 4.08.          Closing Date Inventory Value Adjustments.  (a) EPI will
deliver to the Acquiror a written statement of the Estimated Closing Date
Inventory Value at least two (2) Business Days prior to the Closing Date.  As
promptly as practicable, but in any event not later than thirty (30) days after
the Closing Date, EPI shall prepare and deliver to the Acquiror a statement
calculating the Closing Date Inventory Value and the amount of any Closing Date
Inventory Value Adjustment (the “Closing Date Inventory Value Statement”).
 
(b)           During the sixty (60) day period immediately following the
Acquiror’s receipt of the Closing Date Inventory Value Statement, the Acquiror
shall be permitted to review EPI’s books and records to the extent reasonably
necessary for the Acquiror to evaluate the Closing Date Inventory Value
Statement.  The Closing Date Inventory Value Statement shall become final and
binding upon the Acquiror and EPI at the end of such sixty (60) day period,
unless the Acquiror objects to the Closing Date Inventory Value Statement, in
which case it shall send written Notice (the “Notice of Objection”) to EPI
within such period, setting forth in specific detail the basis for its objection
and its proposal for any adjustments to the Closing Date Inventory Value
Statement.  If a timely Notice of Objection is received by EPI, then the Closing
Date Inventory Value Statement shall become final and binding on EPI and the
Acquiror on the first to occur of (x) the date EPI and the Acquirer resolve in
writing any differences they have with respect to the matters specified in the
Notice of Objection and (y) the date all matters in dispute are finally resolved
in writing by the Accountants, in each case as provided below.  EPI and the
Acquiror shall seek in good faith to reach agreement as to any such proposed
adjustment or that no such adjustment is necessary within thirty (30) days
following receipt of the Notice of Objection.  If agreement is reached in
writing within such thirty (30) day period as to all proposed adjustments, or
that no adjustments are necessary, EPI and the Acquiror shall revise the Closing
Date Inventory Value Statement accordingly.  If EPI and the Acquiror are unable
to reach agreement within such thirty (30) day period, then the Accountants
shall be engaged at that time to review the Closing Date Inventory Value
Statement, and shall make a determination as to the resolution of any
adjustments.  The determination of the Accountants shall be delivered as soon as
practicable following engagement of the Accountants, but in no event more than
thirty (30)

 
20

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
days thereafter, and shall be final, conclusive and binding upon EPI and the
Acquiror, and the parties shall revise the Closing Date Inventory Value
Statement accordingly.  EPI, on the one hand, and the Acquiror, on the other
hand, shall each pay one-half of the cost of the Accountants.  Within ten
(10) days after the date on which the Closing Date Inventory Value Statement
becomes final and binding on EPI and the Acquiror, the Acquiror shall pay the
Closing Date Inventory Value Adjustment to EPI, if positive, or EPI shall pay
the Closing Date Inventory Value Adjustment to the Acquiror, if negative.
 
ARTICLE V
 
CLOSING
 
Section 5.01.          Time and Place.  The closing of the transactions
contemplated by this Agreement, including the purchase and sale of the Purchased
Assets and the assumption of the Assumed Liabilities (the “Closing”), shall take
place simultaneously with the signing of this Agreement, at the offices of EPI,
7475 Lusk Boulevard, San Diego, CA 92121, unless another place shall be agreed
to by the parties.  The date on which the Closing actually takes place is
referred to as the “Closing Date”.
 
Section 5.02.          Deliveries at Closing.
 
(a)           Closing Deliveries by EPI.  At the Closing, EPI shall deliver or
cause to be delivered to the Acquirer:
 
(i)            each of the Related Agreements and the Supply Agreement, duly
executed and delivered by EPI, and copies of an documents required to be
delivered by EPI pursuant to this Agreement, the Related Agreements and the
Supply Agreement;
 
(ii)           a copy of the Assignment and Assumption Agreement, duly executed
by Novartis;
 
(iii)          a copy, of each of the Assumed Contracts; and
 
(iv)          copies of all Elan Governmental Consents and Elan Third Party
Consents.
 
(b)           Closing Deliveries by the Acquiror.  At the Closing, the Acquiror
will deliver or cause to be delivered to EPI:
 
(i)            the Closing Consideration in immediately available funds by wire
transfer to an account that shall have been designated by EPI not less than two
Business Days prior to the Closing Date;
 
(ii)           each of the Related Agreements to be executed by the Acquirer and
the Supply Agreement, duly executed and delivered by the Acquirer, and copies of
all documents required to be delivered by the Acquirer pursuant to this
Agreement, the Related Agreements and the Supply Agreement;
 
(iii)          evidence of the insurance coverage described in Section 7.07; and

 
21

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(iv)          such instruments of assumption and other instruments or documents,
in form and substance reasonably acceptable to EPI and the Acquiror, as may be
necessary to effect the Acquirer’s assumption of the Assumed Liabilities.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF EPI
 
EPI represents and warrants to the Acquiror that each statement set forth in
each of the sections and subsections of this Article VI (each such statement
being a “representation and warranty” of the Company) is accurate and complete
as of the date hereof (except as to certain representations and warranties which
expressly speak as of a different date certain, which shall be accurate and
complete as of such date), except as set forth in any disclosure
schedule delivered to the Acquiror by EPI on the date of this Agreement
corresponding to the particular section of subsection of this Article VI in
which such representation and warranty appears (it being understood, however,
that a disclosure in a particular disclosure schedule will also be deemed to
qualify a representation and warranty that does not appear in the corresponding
section or subsection of this, Article VI if such disclosure reasonably relates
to such representation and warranty) (All disclosure schedules delivered to the
Acquiror by EPI on the date of this Agreement being collectively referred to as
the “Elan Disclosure Schedule”).
 
Section 6.01.          Organization, Etc.  EPI is duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
power and authority to own its assets and carry on its business as currently
conducted by it.  EPI is duly authorized to conduct its business and is in good
standing in each jurisdiction where such qualification is required, except for
any jurisdiction where failure to so qualify would not have a Material Adverse
Effect.
 
Section 6.02.          Authority of EPI.  EPI (and/or any of its Affiliates, as
applicable with respect to Related Agreements and the Supply Agreement) has all
necessary corporate power and authority and has taken all actions necessary to
enter into, deliver and perform its obligations under this Agreement, the Supply
Agreement and the Related Agreements and carry out the transactions contemplated
hereby and thereby.  The board of directors and stockholders of EPI (and/or any
of its Affiliates, as applicable with respect to Related Agreements and the
Supply Agreement) have taken all action required by Law and its Charter
Documents and otherwise to be taken by it to authorize (a) the execution and
delivery of, and performance by it of its obligations under, this Agreement, the
Supply Agreement and the Related Agreements and (b) the consummation of the
transactions contemplated hereby and thereby.  This Agreement has been duly and
validly executed and delivered by EPI and, when executed and delivered by the
Acquiror, will constitute a legal, valid and binding obligation of EPI,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditors’ rights and (ii) the availability of equitable remedies (whether in a
proceeding in equity or at law).  When executed and delivered by EPI and each
other party thereto, the Supply Agreement and each Related Agreement will
constitute a legal, valid and binding obligation of EPI (and/or any of its
Affiliates, as applicable), enforceable against it in accordance with its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the

 
22

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
enforcement of creditors’ rights and (ii) the availability of equitable remedies
(whether in a proceeding in equity or at law).
 
Section 6.03.          Consents and Approvals. (a) Schedule 6.03(a) of the Elan
Disclosure Schedule sets forth a complete and accurate list (the “Elan
Governmental Consents”) of all consents, waivers, approvals, Orders, permits or
authorizations of, or registrations, declarations, payments or filings with, any
Governmental or Regulatory Authority that are required by of with respect to EPI
or my of its Affiliates in connection with the execution and delivery of this
Agreement, the Supply Agreement and the Related Agreements by EPI, the
consummation of the transactions contemplated hereby and thereby or the
performance of its obligations hereunder and thereunder, except for those
consents, waivers, approvals, Orders, permits, authorizations, registrations,
declarations, payments or filings which a failure to obtain or make would not
have a Material Adverse Effect.
 
(b)           Schedule 6.03(b) of the Elan Disclosure Schedule sets forth a
complete and accurate list (the “Elan Third Party Consents”) of all consents,
waivers, approvals, or authorizations of, or notices to, any Person (other than
a Governmental or Regulatory Authority) that are required by or with respect to
EPI or any of its Affiliates in connection with the execution and delivery of
this Agreement, the Supply Agreement and the Related Agreements by EPI, the
consummation of the transactions contemplated hereby and thereby or the
performance of its obligations hereunder and thereunder, except for those
consents, waivers, approvals, authorizations or notices which a failure to
obtain or make would not have a Material Adverse Effect.
 
Section 6.04.          Non-Contravention.  The execution and delivery by EPI of
this Agreement, the Supply Agreement and the Related Agreements, does not, and
the performance by it of is obligations under this Agreement, the Supply
Agreement and the Related Agreements and the consummation of the transactions
contemplated hereby and thereby will not:
 
(a)           conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the Charter Documents of EPI;
 
(b)           assuming the receipt of the Elan Governmental Consents, conflict
with or result in a violation or breach of any term or provision of any Law or
Order applicable to EPI, the Business as conducted by EPI or the Purchased
Assets or any Governmental Permit;
 
(c)           give any Governmental or Regulatory Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Permit relating
to the Products, except as would not have a Material Adverse Effect; or
 
(d)           conflict with or result in a Default under any Assumed Contract,
assuming receipt of the Elan Third Party Consents applicable to the Assumed
Contracts, except as would not have a Material Adverse Effect.
 
Section 6.05.          Contracts.  Schedule 6.05 of the Elan Disclosure
Schedule sets forth a complete and correct list of:  (a) each EPI Contract that
relates to the research, development, exploitation, licensing, use, importation,
promotion, marketing, sale or distribution of the Products and provides for
aggregate annual payments, or has a value in excess, of $25,000;

 
23

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
and (b) each other EPI Contract that, if such Contract were to be terminated or
otherwise no longer in full force and effect, would have or would reasonably be
expected to have a Material Adverse Effect. EPI has delivered to the Acquiror
complete and correct copies of all such EPI Contracts and all Assumed Contracts;
including all amendments, exhibits, appendices and annexes thereto.  Except as
would not have a Material Adverse Effect, (a) each of the Assumed Contracts is
in full force and effect and constitutes a legal, valid and binding agreement of
EPI or its Affiliate, as applicable, and is enforceable in accordance with its
terms by EPI or its Affiliate, as applicable, except as such enforceability may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of equitable remedies (whether in a proceeding in equity
or at law), and (b) EPI-and its Affiliates have performed all of their
obligations under each Assumed Contract, and neither EPI nor any of its
Affiliates, nor, to the Knowledge of EPI, any third party to any Assumed
Contract, has violated or breached, or declared or committed any Default under,
any Assumed Contract.  Neither EPI nor any of its Affiliates have received any
written notice or, to the Knowledge of EPI, any other communication regarding
any actual, alleged, possible or potential violation or breach of, or default
under, any Assumed Contract.  EPI has delivered to the Acquiror complete and
correct copies of all Multi-Product Contracts, including all amendments,
exhibits, appendices and annexes thereto; provided, that such copies may have
been redacted to prevent disclosure of information not related to any of the
Products.
 
Section 6.06.          Title to Purchased Assets.  EPI has good and valid title
to all of the Purchased Assets and the Product Trademarks and owns all of the
Purchased Assets and the Product Trademarks free and clear of any Encumbrances
(other than Permitted Encumbrances).  At the Closing EPI will convey to the
Acquiror good and valid title to all of the Purchased Assets free and clear of
any Encumbrances (other than Permitted Encumbrances).
 
Section 6.07.          Intellectual Property Rights.
 
(a)           EPI has not entered into any Contract (i) granting any Person the
right to bring infringement actions with respect to, or otherwise to enforce
rights with respect to, any of the Purchased Intellectual Property or the
Product Trademarks in the Territory, (ii) expressly agreeing to indemnify any
Person against any charge of infringement of any of the Purchased Intellectual
Property or the Product Trademarks in the Territory, (iii) granting any Person
any license rights or other rights to use or practice any Purchased Intellectual
Property or the Product Trademarks in the Territory, or (iv) binding EPI or any
of its Affiliates under any covenant not to sue any Person for use, practice or
infringement of any Purchased Intellectual Property or the Product Trademarks in
the Territory.
 
(b)           EPI has not entered into any Contract granting any Person the
right to control the prosecution of any of the Product Patent Rights in the
Territory.
 
(c)           To the Knowledge of EPI, the conduct of the Business in the
Territory, as it has been and is now being conducted, does not presently and
will not infringe or misappropriate or otherwise violate, as applicable, any
Patent, Know-How, Trademark or other intellectual property or proprietary rights
in the Territory of any Person.  Neither EPI nor any of its Affiliates has
received any written notice from any Person, or has Knowledge of, any claim,
allegation or assertion that the conduct of the Business in the Territory
infringes or

 
24

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
misappropriates or otherwise violates, as applicable, the Patent, Know-How,
Trademark or other intellectual property or proprietary rights in the Territory
of any Person.  To the Knowledge of EPI, the conduct of research, development,
exploitation, licensing, distribution, marketing, sale, promotion, importation
and use of the Zanaflex Capsules in the Territory by the Acquiror, in each case
as such activities are conducted by EPI as of the Closing, will not infringe or
misappropriate or otherwise violate, as applicable, any Patent, Know-How,
Trademark or other intellectual property or proprietary rights in the Territory
of any Person.
 
(d)           Any registration, maintenance and renewal fees due in connection
with the Purchased Intellectual Property and the Product Trademarks have been
paid in a timely manner and all documents, certificates and other material in
connection with the Purchased Intellectual Property and the Product Trademarks
have, for the purposes of maintaining such Purchased Intellectual Property or
the Product Trademarks, as applicable, been filed in a timely manner with the
relevant Governmental or Regulatory Authorities.  EPI has filed, prosecuted and
maintained the Product Trademarks in the Territory and has filed and maintained
all Purchased Intellectual Property, as applicable, in the Territory.
 
(e)           EPI has the unrestricted right to assign, transfer and grant to
the Acquiror all rights in and to the Purchased Intellectual Property as
provided herein, and in and to the Product trademarks as provided in the
Trademark License Agreement, in each case free of any rights or claims of any
Person, or any other Encumbrances (other than Permitted Encumbrances), and
without payment by any Party of any royalties, license fees or other amounts to
any third party.
 
(f)            To the Knowledge of EPI, all of the Product Patents are valid and
are subsisting and enforceable.  None of the Product Patents has been or is
currently involved in any interference, reissue, re-examination or opposition
proceeding, and, to the Knowledge of EPI, there is no potentially interfering
Patent in the Territory.
 
(g)           To the Knowledge of EPI, (i) there is no unauthorized use,
infringement, misappropriation or violation of any of the Purchased Intellectual
Property or the Product Trademarks in the Territory by any Person, including any
current or former employee or consultant of EPI or its Affiliates, and
(ii) there is no material breach of any license, sublicense or other Contract
authorizing any Person to use such Purchased Intellectual Property, the Product
Trademarks or any goodwill associated therewith.
 
(h)           There are no Actions or Proceedings (including any inventorship
challenges) ending with respect to any of the Purchased Intellectual Property or
the Product Trademarks, nor aye any such Actions or Proceedings been brought in
the past Schedule 6.07(h) sets forth any and all settlements or agreements
reached with respect to any such Actions or Proceedings with respect to
Purchased Intellectual Property and the Product Trademarks.  None of the Product
Trademarks in the Territory is or has been the subject of any invalidation,
opposition, cancellation, abandonment or similar proceeding, and neither EPI nor
any of its Affiliates has received any written notice from any Person, or has
Knowledge, of any actual or threatened claim or basis for such a proceeding.

 
25

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
Section 6.08.          Litigation.  Except as would not have a Material Adverse
Effect, there are no Orders, Actions or Proceedings pending or, to the Knowledge
of EPI, threatened, against, in connection with or relating to (i) the Purchased
Assets or the Business as conducted by EPI, (ii) this Agreement, the Supply
Agreement or any Related Agreement or (iii) the transactions contemplated by his
Agreement, the Supply Agreement or any Related Agreement.  To the Knowledge of
EPI; no event has occurred, and no claim, dispute or other condition or
circumstance exists that could reasonably be expected to directly or indirectly
give rise to or serve as a basis for the commencement of any such Order, Action
or Proceeding.  EPI has delivered to the Acquiror accurate and complete copies
of all pleadings, non-privileged correspondence and other non-privileged written
materials that relate to any Orders, Actions or Proceedings identified in
Schedule 6.08 of the Man Disclosure Schedule.
 
Section 6.09.          Compliance with Law.  (a) Except as would not have a
Material Adverse Effect, the Business as conducted by EPI is and has been since
December 31, 2002 in compliance with all applicable Laws.
 
(b)           Except as would not have a Material Adverse Effect, since
December 31, 2002, no Governmental or Regulatory Authority or any other Person
has notified EPI or any of its Affiliates that the conduct of the Business by
EPI or the ownership or use of the Purchased Assets were or are in violation of
any Law or Order or the subject of any investigation.
 
Section 6.10.          Inventory.  All of the Inventory (a) is good, issuable
and merchantable in the Ordinary Course of Business of EPI, and is free of any
material defect or deficiency, (b) fully conforms to the specifications for the
Products as set forth in the Product Registrations, (c) was manufactured,
packaged, labelled, held, tested and shipped in accordance with the
specifications for the Products as set forth in the Product Registrations,
cGMPs, all other applicable Laws and requirements of all applicable Governmental
or Regulatory Authorities, (d) is not adulterated or misbranded and is of
suitable quality, and (e) may be introduced into interstate commerce in the
United States pursuant to the Federal Food, Drug, and Cosmetic Act, as amended.
 
Section 6.11.          Customers and Suppliers. Schedule 6.11 of the Elan
Disclosure Schedule specifies for the fiscal year ended December 31, 2003 the
names of the customers that were, in the aggregate, the ten (10) largest
wholesale customers in terms of dollar value of the Products sold by the
Business as conducted by EPI.  None of such customers has given EPI notice
terminating, canceling or threatening to terminate or cancel any Contract or
relationship with EPI relating to the Business as conducted by EPI. 
Schedule 6.11 of the Elan Disclosure Schedule also specifies for the fiscal year
ended December 31, 2003 the names of the suppliers of the active pharmaceutical
ingredients in the Products.  None of such suppliers has given EPI notice
terminating, canceling or threatening to terminate or cancel any Contract or
relationship with EPI relating to the Business as conducted by EPI.  EPI has
disclosed and provided to Acquiror EPI’s current returns policy for Products in
the Territory.
 
Section 6.12.          Governmental Permits.  Schedule 6.12 of the Elan
Disclosure Schedule identifies each Governmental Permit that is held by EPI or
its Affiliates that relates directly to the Business, the ownership or use of
any of the Purchased Assets or EPI’s performance of any of the Assumed
Contracts, other than Governmental Permits which a failure

 
26

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
to hold would not have a Material Adverse Effect.  EPI has delivered to the
Acquiror accurate and complete copies of all of the Governmental Permits
identified on Schedule 6.12 of the Elan Disclosure Schedule, including all
renewals thereof and all amendments thereto.  To the Knowledge of the EPI, each
Governmental Permit identified or required to be identified on Schedule 6.12 of
the Elan Disclosure Schedule is valid and in full force and effect.  Except as
would not have a Material Adverse Effect, EPI and each of its Affiliates is and
has at all times since December 31, 2002 been in compliance with all of the
terms and requirements of each Governmental Permit identified or required to be
identified on Schedule 6.12 of the Elan Disclosure Schedule.  Neither EPI nor
any of its Affiliates has since December 3l, 2002 received any written notice
or, to the Knowledge of EPI, any other communication from any Governmental or
Regulatory Authority or any other Person regarding (a) any actual, alleged
possible or potential violation of or failure to comply with any term or
requirement of any material Governmental Permit identified or required to be
identified on Schedule 6.12 of the Elan Disclosure Schedule, or (b) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination or modification of any Governmental Permit identified
or required to be identified on Schedule 6.12 of the Elan Disclosure Schedule,
in each case other than any violation, failure to comply, revocation,
withdrawal, suspension, cancellation, termination or modification, as
applicable, that would not have a Material Adverse Effect.  Except as would not
have a Material Adverse Effect, all applications required to have been filed for
the renewal of the material Governmental Permits required to be identified on
Schedule 6.12 of the Elan Disclosure Schedule have been duly filed on a timely
basis with the appropriate Governmental or Regulatory Authority, and each other
notice or filing required to have been given or made with respect to such
Governmental Permits has been duly given or made on a timely basis with the
appropriate Governmental or Regulatory Authority.
 
Section 6.13.          Financial Statements.  EPI has made available to Acquiror
the financial statements attached to the Elan Disclosure Schedule as
Exhibit 6.13 thereto, which financial statements have not been audited.  Each
line item in such financial statements above and including the line item called
“Gross Margin” is correct and complete in all material respects for the periods
referred in such financial statements, subject to normal audit adjustments, and
is in accordance with genetically accepted accounting principles.  Each line
item in such financial statements below the line item called “Gross Margin” is
correct and complete in all material respects for the periods referred to in
such financial statements, subject to normal audit adjustments.  Acquiror
acknowledges and agrees at all financial information contained in such financial
statements and relating to the second calendar quarter of 2004 constitutes
Confidential Information of EPI.
 
Section 6.14.          No Other Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT (INCLUDING THE ELAN DISCLOSURE
SCHEDULE), EPI DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, WITH REGARD TO THE PURCHASED ASSETS AND THE BUSINESS, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

 
27

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
 
The Acquiror represents and warrants to EPI as of the date hereof (except as to
certain presentations and warranties which expressly speak as of a different
date certain, which shall be accurate and complete as of such date), subject to
such exceptions as are disclosed in the disclosure schedule supplied by the
Acquiror to EPI and dated as of the date hereof (the “Acquiror Disclosure
Schedule”), as follows:
 
Section 7.01.          Corporate Organization. The Acquiror is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and has all requisite power and authority to own its assets and carry on its
business as currently conducted. The Acquiror is duly authorized to conduct its
business and is in good standing in each jurisdiction where such qualification
is required, except for any jurisdiction where failure to so qualify would not
have an Acquiror Adverse Effect.
 
Section 7.02.          Authority of the Acquiror. The Acquiror has all necessary
power and authority and has taken all actions necessary to enter into, deliver
and perform its obligations under is Agreement, the Supply Agreement and the
Related Agreements and carry out the transactions contemplated hereby and
thereby. The board of directors and stockholders of the Acquiror have taken all
action required by Law and its Charter Documents and otherwise to be taken by it
to authorize (a) the execution and delivery of, and performance by it of its
obligations under, this Agreement, the Supply Agreement and the Related
Agreements and (b) the consummation of the transactions contemplated hereby and
thereby. This Agreement has been duly and validly executed and delivered by the
Acquiror and, when executed and delivered by EPI, will constitute a legal, valid
end binding obligation of the Acquiror, enforceable against it in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
generally the enforcement of creditors’ rights and (ii) the availability of
equitable remedies (whether in a proceeding in equity or at law). When executed
and delivered by the Acquiror and by EPI, the Supply Agreement and each Related
Agreement to which the Acquirer is a party will constitute a legal, valid and
binding obligation of the Acquiror, enforceable against it in accordance with
its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
generally the enforcement of creditors’ rights and (ii) the availability of
equitable remedies (whether in a proceeding in equity or at law).
 
Section 7.03.          Consents and Approvals. (a) Schedule 7.03(a) of the
Acquiror Disclosure Schedule sets forth a complete and accurate list (the
“Acquiror Governmental Consents”) of all consents, waivers, approvals, Orders,
permits or authorizations of, or registrations, declarations, payments or
filings with, any Governmental or Regulatory Authority that are required by or
with respect the Acquiror in connection with the execution and delivery of this
Agreement, the Supply Agreement and the Related Agreements to which it is a
party by the Acquiror, the transactions contemplated hereby and thereby or the
performance of its obligations hereunder and thereunder, except for those
consents, waivers, approvals, Orders, permits,

 
28

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
authorizations, registrations, declarations, payments or filings which a failure
to obtain or make would not have an Acquiror Adverse Effect.
 
(b)           Schedule 7.03(b) of the Acquiror Disclosure Schedule sets forth a
complete and accurate list (the “Acquiror Third Party Consents”) of all
consents, waivers, approvals, or authorizations of, or notices to, any Person
(other than a Governmental or Regulatory Authority) that are required by or with
respect to the Acquiror in connection with the execution and delivery of this
Agreement, the Supply Agreement and the Related Agreements by the Acquirer, the
consummation of the transactions contemplated hereby and thereby or the
performance of its obligations hereunder and thereunder, except for those
consents, waivers, approvals, authorizations or notices which a failure to
obtain or make would not have an Acquiror Adverse Effect.
 
Section 7.04. Non-Contravention. The execution and delivery by the Acquiror of
This Agreement, the Supply Agreement and the Related Agreements to which it is a
party, does not, and the performance by it of its obligations under this
Agreement, the Supply Agreement and such related Agreements and the consummation
of the transactions contemplated hereby and thereby will not:
 
(a)           conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the Charter Documents of the Acquirer;
 
(b)           assuming the receipt of all Acquiror Governmental Consents,
conflict with or result in a violation or breach of any term or provision of any
Law applicable to the Acquiror; or
 
(c) conflict with or result in a Default under any Contract to which the
Acquiror is a party or by which the Acquirer or any of its assets are bound,
except as would not have an Acquiror Adverse Effect.
 
Section 7.05.  Litigation. There are no Orders, Actions or Proceedings pending,
or the Knowledge of the Acquiror, threatened, against the Acquiror in connection
with or relating to (i) this Agreement, the Supply Agreement or any Related
Agreement, or (ii) the transactions contemplated by this Agreement, the Supply
Agreement or any Related Agreement.
 
Section 7.06.  Financial Capability. As of the date of this Agreement, the
Acquiror and its Subsidiaries have at least $15 million of cash, cash
equivalents and marketable securities with maturity of less than one year. 
Prior to the Closing, the Acquiror shall not permit such assets to fall below
$15 million unless otherwise agreed to in writing by EPI.
 
Section 7.07.  Insurance. The Acquiror and each of its Affiliates that will be
involved in the conduct of the Business maintain insurance policies covering
their respective assets, business, equipment, properties, operations, employees,
officers and directors, including product liability insurance (collectively, the
“Acquiror Insurance Policies”), which are of the type and amounts customarily
carried by Persons conducting businesses similar to those of the Acquiror and
its, Affiliates, and each of the Acquiror and its Affiliates, as the case may
be, will maintain such Acquiror Insurance Policies for at least three (3) years
following the Closing. As

 
29

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
of the date of this Agreement, the Acquirer does not know of any threatened
termination of, or material premium increase with respect to, any Acquiror
Insurance Policies.
 
Section 7.08.  No Other Warranties. EXCEPT FOR THE WARRANTIES EXPRESSLY SET
FORTH THIS AGREEMENT (INCLUDING THE ACQUIROR DISCLOSURE SCHEDULE), THE ACQUIROR
DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH
REGARD TO THE SUBJECT MATTER OF THIS AGREEMENT.
 
ARTICLE VIII
COVENANTS OF THE PARTIES
 
Section 8.01.  [SECTION INTENTIONALLY LEFT BLANK]
 
Section 8.02.  Commercially Reasonable Efforts. Following the date hereof, each
of the parties hereto shall use its commercially reasonable efforts to take, or
cause to be taken, all action, or to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement, the Supply Agreement
td the Related Agreements and to cause the conditions to the obligations of the
other party hereto to consummate the transactions contemplated hereby and
thereby to be satisfied at the Closing, including obtaining all Elan Third Party
Consents, Elan Governmental Consents, Acquirer Governmental Consents and
Acquiror Third Party Consents and removing any injunctions or other
Encumbrances, other than Permitted Encumbrances, on the Purchased Assets and any
impairments or delays the obtaining removal of which are necessary, proper or
advisable to the consummation of the transactions contemplated by this
Agreement, the Supply Agreement and the Related Agreements.
 
Section 8.03.  Access. (a) In order to facilitate the resolution of any claims
made by against or incurred by EPI or any of its Affiliates or any of their
respective officers or directors in any Elan Companies Proceeding, upon
reasonable notice, the Acquiror shall: (i) afford the officers, employees and
authorized agents and representatives of EPI or any of its Affiliates reasonable
access (including the right to make copies at their own expense), during normal
business hours, to the Product Books and Records; (ii) furnish to the officers,
employees and authorized agents and representatives of EPI or any of its
Affiliates such additional financial and other information regarding the
Business as conducted by EPI relating to the period prior to the Closing as EPI
or any of its Affiliates may from time to time reasonably request; (iii) make
available to the officers, employees and authorized agents and representatives
of EPI or any of its Affiliates the employees of the Acquirer whose assistance,
testimony or presence is necessary to assist EPI or any of its Affiliates in
evaluating any such claims and/or in prosecuting or defending against such
claims, including the presence of such persons as witnesses in hearings or
trials for such purposes; and (iv) to the extent that EPI or any of its
Affiliates or and of their respective officers of directors is legally required
to produce original documents included among the Purchased Assets for inspection
in any legal Action or Proceeding, cooperate with EPI or any of its Affiliates
or any of their respective officers or directors in making such original
documents available for inspection by parties to such Action or Proceeding;
provided, however, that the foregoing shall not unreasonably interfere with the
business or operations of the Acquiror or any

 
30

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
of its Affiliates and that all Books and Records to which EPI and its
representatives are given such access shall be deemed to be Confidential
Information of the Acquiror.
 
(b)           In order to facilitate the resolution of any claims made by or
against or incurred by Acquiror or any of its Affiliates or any of their
respective officers or directors in any future Action or Proceeding, or the
resolution of any written demands relating to alleged Liabilities of Acquiror,
EPI shall ensure that EPI, its Affiliates and their respective representatives
provide the Acquiror and its representatives with reasonable access during
normal business hours to the representatives of EPI and its Affiliates,
personnel and assets and to all Books and Records relating to the Business and
the Purchased Assets (including the Excluded Books and Records) as the Acquiror
may reasonably request; provided that the personnel and operations of EPI, its
Affiliates and their respective representatives shall not be unreasonably
disrupted by the Acquiror or its Representatives and that all books and Records
to which the Acquiror and its representatives are given such access shall be
deemed to be Confidential Information of EPI.
 
(c)           Each party agrees to make its respective personnel and those of
its Affiliates reasonably available to the other party or its respective
representatives to the extent such access is reasonably related to any Excluded
Assets, in the case of EPI, or Purchased Assets, in the case of the Acquiror, or
is otherwise reasonably necessary to comply with the terms of this Agreement or
to comply with any applicable Law, it being understood that the party requesting
access shall reimburse the other party promptly for their reasonable and
necessary out-of-pocket expenses incurred in complying with my such request.
 
(d)           The Acquiror agrees to maintain all of the Product Books and
Records, and EPI agrees to maintain the Excluded Books and Records, for a period
of three (3) years after the Closing Date. After such three (3) year period,
before either party shall dispose of any such Books and Records, it shall
provide to the other party at least ninety (90) calendar days’ prior written
notice to such effect, and such party shall be given an opportunity, at its sole
cost and expense, to remove and retain all or any part of such Product Books and
Records (other than the Excluded Books and Records).
 
Section 8.04.  Public Announcements: Confidentiality. (a) [SECTION INTENTIONALLY
LEFT BLANK]
 
(b)           Each party shall not, and shall require that its Affiliates and
its and their advisors and distributors do not, use or reveal or disclose to
third parties any Confidential Information of the other party after the Closing
without first obtaining the written consent of the other party, except as lay be
reasonably necessary in performing such party’s obligations or exercising such
party’s rights under this Agreement (it being understood that any Confidential
Information included in the Purchased Assets shall become Confidential
Information of the Acquiror following the Closing).  Not withstanding the
foregoing, each party may disclose any Confidential Information of the other
party to its Affiliates and its and their advisors, accountants, attorneys,
consultants and agents on a need-to-know basis only, and such party shall be
responsible for such Persons’ compliance with the provisions of this paragraph
with respect thereto. Each party shall take, and shall require its Affiliates
and its and their advisors, accountants, attorneys, consultants and agents to
take, reasonable steps to prevent any

 
31

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
unauthorized use or disclosure of any Confidential Information of the other
party. The foregoing obligations in this Section 8.04(b) shall not apply to.
information which (i) is or becomes a matter of public knowledge through no
fault of the receiving party or any Person to whom the receiving party provided
such information, (ii) the receiving party can demonstrate to have had lawfully
in its possession without any obligation of confidentiality prior to disclosure
of such information by or on behalf of the disclosing party, (iii) is
independently developed by the receiving party without the use of any
Confidential Information of the disclosing party as evidenced by written
documentation, (iv) is reasonably required to be disclosed in connection with
obtaining or maintaining Product Patent Rights or regulatory approvals for the
Products, or (v) is required by Law or any Governmental or Regulatory Authority
to be disclosed, provided that for disclosures under subclauses “(iv)” and “(v)”
the disclosing party uses reasonable efforts to give the other party advance
written Notice of such required disclosure in sufficient time to enable the
other party to seek confidential treatment for such information; and provided,
further, that such disclosing party limits the disclosure to that information
which is required to be disclosed. As used herein, “Confidential Information”
means all Product Know-How and any proprietary or trade secret information or
data relating to the Products or such other information that either party
identifies to the other in writing as confidential or the nature of which or the
circumstances of the disclosure of which would reasonably indicate that such
information is confidential.
 
(c)           The Acquiror acknowledges that it has been informed that
information regarding EPI has been requested by the Securities and Exchange
Commission and by private litigants in connection with the Elan Companies
Proceedings, and waives notice and the opportunity to seek a protective order
with respect to the information that has been requested in connection with such
Elan Companies Proceedings.
 
(d)           Notwithstanding the confidentiality covenants contained herein,
the disclosure of any information governed by the confidentiality covenants
contained in this Section 8.04 may be made by EPI or any of its Affiliates
without liability hereunder to any of their Affiliates and to any employee,
agent, attorney, accountant, consultant or representative who is assisting EPI
in prosecuting or defending against any Elan Companies Proceeding.
 
(e)           Notwithstanding the confidentiality covenants contained herein,
EPI and any of its Affiliates shall be permitted to use any Confidential
Information that EPI or any of its Affiliates in good faith believes to be
necessary for purposes of prosecuting or defending an Elan Companies Proceeding,
provided, however, that EPI or any of its Affiliates will use its best efforts
to obtain an order protecting the confidentiality of such information.
 
(f)            Following the Closing, the confidentiality agreement dated as of
April 14, 2004 between EPI and the Acquiror (the “Confidentiality Agreement”)
will terminate in its entirety with no further obligation on the part of any
party thereto, except for paragraphs 1.2, 1.4, 4, 7, 8, 9 and 12 thereof.  In
addition, the transactions contemplated by this Agreement, the Supply Agreement
and the Related Agreements shall not constitute a breach or violation of the
terms of the Confidentiality Agreement.
 
Section 8.05.  Returns, Rebates and Chargebacks. (a) (i) Prior to the Returns
Termination Date, EPI will, at its sole cost and expense, process and issue
credits (or render

 
32

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
payment in such other form as EPI may determine) for all returned Products.  EPI
will not bill the Acquiror for the processing of claims for returned Products.
Such handling of returned Products by EPI, and the issuance of any credits or
other form of reimbursement in connection therewith, shall be in accordance with
EPI’s current returned goods policy.  Subject to Section 8.05(iii), as of the
Returns Termination Date, the Acquiror will, at its sole cost and expense,
process and issue credits (or render payment in such other form as the Acquiror
may determine) for all returned Products. The Acquiror will not bill EPI for the
processing of claims for returned Products.  Such handling of returned Products
by the Acquiror, and the issuance of any credits of other form of reimbursement
in connection therewith, shall be in accordance with the Acquiror’s current
returned goods policy.
 
(ii)           EPI and the Acquirer will use reasonable efforts in requesting
that customers direct an Product returns prior to the Returns Termination Date
to EPI, and after the Returns Termination Date to the Acquiror.  All returned
Products received by the Acquiror or EPI after the Closing Date will be
destroyed by such party at its respective returns handling facility.  After such
destruction, each party will forward to the other party any necessary
accompanying documentation to determine he appropriate credit.  If the Acquiror
or EPI destroys Products for which the other was financially responsible as set
forth in Section 8.05(a)(iii) and (iv), that party shall bill the other party
for the cost of the destruction.  Each such invoice shall set forth the number
of units processed, together with such other information as shall be necessary
to support the invoice.  Each party shall, within thirty (30) days of its
receipt of invoice, pay the other party for the full invoiced amount.
 
(iii)          The parties hereto agree and acknowledge that EPI shall be
financially responsible only for returned Products bearing NDC numbers of EPI or
any of its Affiliates, evidenced is being sold by EPI (or its Affiliates,
sublicensees and marketing, promotion or distribution partners) prior to the
Closing and evidenced as being received at either party’s returns handling
facility on or before the Returns Termination Date.  For purposes of this
Section 8.05(a)(iii), the dollar value of returned Products paid or credited for
by EPI shall be determined in accordance EPI’s then current returned goods
policy.
 
(iv)          The parties hereto agree and acknowledge that the Acquiror shall
be financially responsible for returned Product bearing the Acquiror’s NDC
number, evidenced as being sold after the Closing or evidenced as being received
at either party’s returns handling facility after the Returns Termination Date. 
For purposes of this Section 8.05(a)(iv), the dollar value of returned Products
raid or credited for by the Acquiror shall be determined in accordance with the
Acquiror’s then current returned goods policy.
 
(b)           (i) EPI shall be financially responsible for all rebates pursuant
to any government rebate programs with respect to government claims far the
Products indicating NDC numbers EPI or any of its Affiliates and dispensed prior
to the Rebates and Chargebacks Termination Date.  Any such rebates for Products
dispensed subsequent to the Rebates and Chargebacks Termination Date will be the
liability of the Acquiror.  The Acquiror shall reimburse EPI for all rebates
that EPI is obligated to pay with respect to government claims for the Products
dispensed after such date (it being understood and agreed that the dispense date
contained in any report from a state rebate program shall be used for purposes
of determining such date). All payments due EPI under this Section 8.05(b) shall
be made within thirty (30) days

 
33

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
of submission to the Acquiror of invoices that describe the requested payments
in reasonable detail.
 
(ii)           The Acquiror acknowledges that EPI will require certain
information from the Acquiror in order to calculate the Medicaid rebate for
Products bearing NDC numbers of EPI or any of its Affiliates.  Accordingly, the
Acquiror agrees that, from and after the Closing Date until the date which is
one year after the expiration date of the last lot of Products produced with any
NDC number of EPI or any of its Affiliates, the Acquiror will provide to EPI,
within five (5) days following the delivery of related information to the
Centers for Medicare and Medicaid Services (or any successor agency), the
following information: (a) the “best price” (as defined under the Social
Security Act, 42 U.S.C. § 1396r-8(c)(1)(C)) for each Product identified by NDC
number, (b) the “average manufacturer price” (as defined under the Social
Security Act, 42 U.S.C. § 1396r-8(k)(1)) for each Product identified by the NDC
number, and (c) any additional data or other information related to such
Medicaid issues reasonably requested by EPI.  EPI will provide the same
information to Acquiror on the same basis with respect to Products sold by EPI
prior to the Closing to the extent that such information is not included in the
Product Books and Records.
 
(c)           EPI shall be responsible for all commercial rebates with respect
to the Products dispensed prior to the Rebates and Chargebacks Termination Date.
Notwithstanding the foregoing, the Acquiror and EPI agree that (a) EPI’s
financial liability for the commercial rebates prior to such date shall be
limited to those commercial customers with which EPI has a rebate obligation as
of the Closing and (b) any such payments by EPI shall be made on the terms and
conditions comparable to EPI’s rebate obligations as of the Closing with respect
to each such commercial customer and shall be based on the terms of EPI’s
agreement with such customer as of the Closing.  Any rebates for Products
dispensed subsequent to the Rebates and Chargebacks Termination Date will be the
liability of the Acquiror.  To the extent that EPI processes such claims, the
Acquiror shall reimburse EPI within thirty (30) days of receipt of (i) invoices
that describe the requested payments in reasonable detail together with copies
of the original underlying invoices submitted to EPI
 
(d)           EPI shall be financially responsible for all chargeback claims and
related Administrative Fees for the Products with a chargeback invoice dated
(i.e., the date of sale from the wholesaler to the wholesaler customer,
subsequently referred to as the “Activity Date”) prior to the Chargebacks
Termination Date.  The Acquiror shall process and be financially liable for all
chargeback claims and related Administrative Fees with an Activity Date
subsequent to such date.  Notwithstanding the foregoing, the parties acknowledge
that the VA National Acquisition Center must approve the removal of the Products
from EPFs Federal Supply Schedule (“FSS”) before the responsibility of
processing such chargebacks is transferred from EPI to the Acquirer.
Accordingly, in the event such approval is not obtained prior to the Closing
Date, EPI shall continue to be responsible for processing the FSS chargebacks
and related Administrative Fees on the Acquirer’s behalf, and the Acquiror shall
reimburse EPI for same within thirty (30) days of receipt of invoices that
describe the requested payments in reasonable detail together with copies of the
original underlying invoices submitted to EPI.  The Acquiror and EPI agree that
(a) EPI’s financial liability for such transition chargebacks and related
Administrative Fees shall be limited to those commercial customers with which
EPI has chargeback obligations as of the Closing, and (b) any such chargebacks
and related Administrative Fees issued by EPI shall be

 
34

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
made on the terms and conditions comparable to EPI’s chargeback obligations as
of the Closing with respect to each such commercial customer and shall be based
on the terms of EPI’s agreement with such customer as of the Closing.
 
(e)           Notwithstanding the requirements of Section 8.05(b), the Acquiror
and EPI agree that EPI’s financial liability for governmental rebates shall
terminate on the date that is one hundred eighty (180) days after the Closing
Date, except with respect to governmental rebates relating to utilization data
submitted to EPI prior to the Rebates add Chargebacks Termination Date (for
which EPI’s responsibility and financial liability shall not terminate).
Notwithstanding the requirements of Section 8.05(c) or (d), the Acquiror and EPI
agree that EPI’s financial liability for commercial rebates and chargeback
claims and related Administrative Fees shall terminate on the date that is one
hundred twenty (120) days after the Closing Date.
 
(f)            The Acquiror agrees that it shall not increase the wholesale
acquisition cost of the Products prior to the date that is one hundred eighty
(180) days after the Closing Date.
 
(g)           EPI shall promptly provide the Acquiror with all information
required to permit the Acquiror to comply with its obligations to sell-the
Products under the Public Health Services Act after the Closing (i.e., the AMP
and Rebates Per Unit (“RPU”) for the Products for the two full calendar
quarters, and any partial calendar quarter, immediately preceding the Closing
Date).  The parties promptly after Closing shall make all filings with Health
Resources Services Administration and the Veteran’s Administration necessary to
transfer the obligation to sell Products under the Public Health Services Act
after the Closing from EPI to the Acquiror.
 
Section 8.06.          Multi-Product Contracts. Schedule 8.06 of the Elan
Disclosure Schedule sets forth a complete and correct list of each Contract to
which EPI is a party and pursuant to which EPI sells any of the Products,
together with other pharmaceutical products of EPI or its Affiliates, to a third
party (the “Multi Product Contracts”).  Except as specified in Schedule 8.06 of
the Elan Disclosure Schedule, within ten (10) Business Days following the
Closing, EPI shall (a) take all actions necessary to terminate such
Multi-Product Contracts to the extent that they pertain to the Products in the
shortest period of time permitted thereunder, and (b) inform the other parties
to such Multi-Product Contracts of the acquisition of the Purchased Assets by
the Acquiror and notify them that they must submit all utilization within the
timeframe required by such Contract in order to be paid thereunder.  From and
after the sixth day following the Closing, the Acquiror may contact any Person
who is a party to a Multi-Product Contract for the purposes of (i) negotiating
an agreement relating to the Products with such Person, and (ii) informing such
Person of the acquisition of the Purchased Assets by the Acquiror and notifying
them that any utilization must be submitted within the timeframe required by the
relevant Multi-Product Contract.
 
Section 8.07.          Bulk Transfer Laws. The Acquiror and EPI hereby waive
compliance with the provisions of any so-called “bulk transfer law” of any
jurisdiction in connection with the sale of the Purchased Assets to the
Acquiror.
 
Section 8.08.          Further Assurances. (a) On and after the Closing Date,
EPI shall, from time to time, at the request of the Acquiror, execute and
deliver, or cause to be executed

 
35

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
and delivered, such other instruments of conveyance and transfer and take such
other actions as the Acquiror may reasonably request, in order to (i) more
effectively consummate the transactions contemplated hereby, in the Supply
Agreement and in the Related Agreements and to vest in the Acquirer good and
marketable title to the Purchased Assets (including assistance in the collection
or reduction to possession of any of the Purchased Assets), and (ii) transfer to
the Acquiror those assets that are necessary for the conduct of the Business
that were not included in the Purchased Assets.
 
(b)           On and after the Closing Date, the Acquiror shall, from time to
time, at the request of EPI, take such actions as EPI may reasonably request, in
order to more effectively consummate the transactions contemplated hereby, in
the Supply Agreement and in the Related Agreements, including the Acquiror’s
assumption of the Assumed Liabilities.
 
Section 8.09           Corporate Names. (a) The Acquirer shall be entitled to
continue to use the Corporate Names and the NDC number of EPI or its Affiliates
for the Products on the existing Labeling and-packaging for the Products until
such time as the Acquiror has prepared and filed with the appropriate
Governmental or Regulatory Authorities, and such authorities approve, if
required, new Labeling that does not contain references to the Corporate Names
or such NDC numbers; provided however, that, if the Acquiror does not prepare
within ninety (90) days of the Closing Date final specifications for such
revised Labeling and packaging of the Products, including new NDC numbers for
the Products and all necessary photo-ready art (or its substantial equivalent)
reflecting such modifications, the right of the Acquiror described in this
sentence shall terminate ninety (90) days after the Closing Date.
Notwithstanding the foregoing, the Acquiror shall be entitled to continue to use
the Corporate Names that consist of trademarks of EPI or its Affiliates debossed
or otherwise included on Zanaflex Tablets as of the Closing on Zanaflex Tablets
until the date that is one hundred eighty (180) days after the Closing Date.
Subject to the terms and conditions herein, EPI hereby grants a non-exclusive,
non-transferable license to the Acquiror and its Subsidiaries to use the
Corporate Names on the Labeling and packaging of the Products and on Zanaflex
Tablets themselves, in each case to the extent specified herein.
 
(b)           “Corporate Names” means the trademark and service mark “ELAN”, the
Corporate logos and trade names of EPI and its Affiliates, including the word
“ELAN” together with any variations and derivatives thereof and any other logos,
symbols or trademarks, trade names or service marks of EPI and its Affiliates
(including for the avoidance of doubt any trademarks of EPI or is Affiliates
debossed or otherwise included on Zanaflex Tablets themselves), but excluding
the Product Trademarks.
 
(e)           EPI and/or its Affiliates, as applicable, retain and shall retain
all right, title and interest in and to the Corporate Names.  The Acquiror
expressly acknowledges that EPI and/or its Affiliates own the Corporate Names,
and agrees that it will not attack, dispute or contest the validity of or
ownership of the Corporate Names, or any registrations issued or issuing with
respect thereto. The Acquirer further agrees that all use of the Corporate Names
by the Acquiror or its Affiliates shall be for the benefit of EPI and/or its
Affiliates and the goodwill accrued in connection with its use of the Corporate
Names shall accrue to EPI and/or its Affiliates.  In the event the Acquirer
acquires any rights relating to the Corporate Names for any reason, the Acquiror
agrees to assign, at no cost, all such rights, together with any related

 
36

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
goodwill, to EPI.  The Acquiror shall use best efforts not to do any act which
endangers, destroys or similarly affects the value of the goodwill pertaining to
the Corporate Names and further agrees that it will ensure that all Products
comply with the quality standards and specifications of Elan in existence as of
the Closing Date and at all times with at least the same standards as Elan
employs for its other products taking into account the nature of the Products
and the quality of their manufacture and distribution, including but not limited
to the applicable laws, rules or regulations of any Governmental or Regulatory
Authority having jurisdiction over the manufacture and distribution of the
Products.  Except as provided in this Section 8.09, the Acquiror farther agrees
that it will not alter, change, deface or obliterate the Corporate Names on
Labeling for the Product.  The Acquirer will at anytime execute any documents
reasonably required by EPI to confirm all ownership interests of EPI and/or its
Affiliates in the Corporate Names.  The Acquirer shall not use in connection
with the Product, or allow any of its Affiliates to use in connection with the
Product, any other trademark or trade name which is similar to or substantially
similar, to or so nearly resembles the Corporate Names as to be likely to cause
deception or confusion.
 
Section 8.10.   Protective Covenant. (a) During the period beginning at the
Closing and ending on the third (3rd) anniversary of the Closing Date, the
Acquiror shall not, directly or indirectly, market, distribute or sell in the
United Kingdom or Ireland any pharmaceutical product containing tizanidine or
any chiral isomer of tizanidine as its active pharmaceutical ingredient.
 
(b)           During the period beginning at the Closing and ending on the later
of (i) the date that the Supply Agreement (or any superceding agreement between
the parties with respect to the supply of Zanaflex Capsules by EPI to the
Acquiror) is validly terminated, or (ii) the date the EPI Royalty Term ends, EPI
shall not, directly or indirectly, market, distribute or sell in the Territory
any pharmaceutical product containing tizanidine or any chiral isomer of
tizanidine as its active pharmaceutical ingredient.
 
Section 8.11.   Commercialization of Zanaflex Capsules.  Subject to EPI’s and
its Affiliate’s continuing performance of their obligations under this
Agreement, the Supply Agreement and the Related Agreements, the Acquiror hereby
covenants and agrees that it will use commercially reasonable efforts after the
Closing Date to commercialize Zanaflex Capsules.
 
Section 8.12.   Zanaflex Tablet Business.  From and after the Closing during
calendar year 2004, the Acquirer will conduct the Business relating to Zanaflex
Tablets using the same commercially reasonable efforts that would be used by a
pharmaceutical company similarly situated, including but not limited to filling
orders as they are received for Zanaflex Tablets.

 
37

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ARTICLE IX
[ARTICLE INTENTIONALLY LEFT BLANK]
 
ARTICLE X
[ARTICLE INTENTIONALLY LEFT BLANK]
 
ARTICLE XI
INDEMNIFICATION
 
Section 11.01.        Survival of Representations, Warranties, Covenants, Etc.
(a) The representations and warranties and covenants and agreements to be
performed at the Closing of EPI or the Acquiror contained in this Agreement
shall survive the Closing and terminate 12 months following the Closing Date
(the “Expiration Date”).  Notwithstanding the preceding sentence, so long as an
Indemnified Party gives an Indemnification Claim Notice for any claim for
indemnification on or before the Expiration Date, such Indemnified Party shall
be entitled to pursue its rights to indemnification for such claim.
 
(b)           The representations, Warranties, covenants and agreements of EPI
and the Acquiror, and the rights and remedies that may be exercised by the
Acquiror Indemnitees and the EPI indemnitees, shall not be limited or otherwise
affected by or as a result of any information furnished to, or any investigation
made by or any knowledge of, any of the Acquiror Indemnitees or EPI Indemnitees
or m y of their respective Representatives.
 
(c)           For purposes of this Agreement, each statement or other item of
information set forth in the Elan Disclosure Schedule shall be deemed to be a
representation and warranty made by EPI in this Agreement; and each statement or
other item of information set forth in the Acquiror Disclosure Schedule shall be
deemed to be a representation and warranty made by the Acquiror in this
agreement.
 
(d)           Nothing contained in this Section 11.01 or elsewhere in this
Agreement shall limit any rights or remedy of any indemnified party for claims
based on fraudulent or intentional misrepresentation.
 
Section 11.02.   Indemnification.
 
(a)           By EPI.  Subject to Sections 11.01 and 11.03, from and after the
Closing, EPI shall indemnify, reimburse, compensate, defend and hold harmless
the Acquiror, its Affiliates and their respective officers, directors,
employees, agents, successors and assigns (the “Acquiror Indemnitees”) from and
against any and all costs, losses, damages, including natural resource damages,
fines, penalties, judgments, lawsuits, deficiencies, claims and expenses
(including reasonable fees and disbursements of attorneys and other
professionals, including third-party consultants and, to the extent allowable at
Law, medical monitoring costs and expenses) of every kind and nature
(collectively, “Damages”) incurred in connection. with, arising out of,
resulting from or incident to (regardless of whether or not such Damages relate
to any third-party claim): (i) any inaccuracy in or breach of a representation
or warranty of EPI made in this Agreement or any Related Agreement, (ii) any
inaccuracy in or breach of a representation or warranty of EPI made in this
Agreement or any Related Agreement as of the Closing Date as if made on the
Closing Date (or, in the case of each representation and warranty

 
38

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
which expressly speaks as of an earlier date, as of the earlier date as of which
such representation and warranty speaks), (iii) any breach of any covenant or
agreement of EPI in this Agreement or any Related Agreement, (iv) any Excluded
Liabilities and (v) any Action or Proceeding relating directly or indirectly to
any inaccuracy, breach, alleged inaccuracy or breach, Liability or matter of the
type referred to in clauses “(i),” “(ii),” “(iii),” or “(iv)” above (including
any Action or Proceeding commenced by any Acquiror Indemnitee for the purpose of
enforcing any of its rights under this Article XI).
 
(b)           By the Acquiror.  Subject to Sections 11.01 and 11.03, from and
after the Closing, the Acquiror shall indemnify, reimburse, compensate, defend
and hold harmless EPI, its Affiliates and their respective officers, directors,
employees, agents, successors and assigns (the ”EPI Indemnitees”) from and
against any and all Damages incurred in connection with, arising out of,
resulting from or incident to (regardless of whether or not such Damages relate
to any third-party claim):  (i) any inaccuracy in or breach of a representation
or warranty of the Acquiror made in this Agreement or any Related Agreement,
(ii) any inaccuracy in or breach of a representation or warranty of the Acquiror
made in this Agreement or any Related Agreement as of the Closing Date as if
made on the Closing Date (or, in the case of each representation and warranty
which expressly speaks as of an earlier date, as of the earlier date as of which
such representation and warranty speaks), (iii) any breach of any covenant or
agreement of the Acquiror in this Agreement or any Related Agreement, (iv) any
Assured Liabilities and (v) any Action or Proceeding relating directly or
indirectly to any inaccuracy, breach, alleged inaccuracy or breach, liability or
matter of the type referred to in clauses “(i),” “(ii),” “(iii),” or “(iv)”
above (including any Action or Proceeding commenced by any EPI Indemnitee for
the purpose of enforcing any of its rights under this Article XI).
 
(c)           Procedure for Claims.  If any indemnified party has or claims to
have incurred or suffered Damages for which it is or may be entitled to
indemnification, compensation or reimbursement under this Article XI, and the
indemnified party wishes to make a claim for the recovery of such Damages from
an indemnifying party, such indemnified party shall deliver a Notice (an
“Indemnification Claim Notice”) to the indemnifying party.  Each Indemnification
Claim Notice shall (i) state that such indemnified party believes that that
there is or has been a breach of a representation, warranty or covenant
contained in the Agreement or that such indemnified party is otherwise entitled
to indemnification, compensation or reimbursement under this Article XI,
(ii) contain a brief description of the circumstances supporting such
indemnified, party’s belief that there is or has been such a possible breach or
that such indemnified party is so entitled to indemnification, compensation or
reimbursement, and (iii) if practicable contain a good faith, non-binding,
preliminary estimate of the aggregate dollar amount of actual and potential
damages that have, arisen and may arise as a result of such breach or other
matter as set forth in such Indemnification Claim Notice. For the avoidance of
doubt, the parties agree that if an indemnified party is entitled to make an
indemnification claim under more than one clause of either Section 11.02(a) or
11.02(b), as applicable, the indemnified party may make such claim under any or
all of the applicable provisions.
 
(d)           Third Party Claims.  The obligations of an indemnifying party
under this Section 11.02 with respect to Damages arising from claims or legal
proceedings of any third party that are subject to indemnification as provided
for in Section 11.02(a) or Section 11.02(b)

 
39

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(a “Third Party Claim”) shall be governed by and be contingent upon the
following additional terms and conditions:
 
(i)            If (A) the indemnified party receives written notice of the
commencement of any Third Party Claim against any indemnified party, and (B) a
claim for indemnification is to be made against the indemnifying party under
this Agreement with respect to such Third Party Claim, then the indemnified
party shall promptly notify the indemnifying party of the commencement of such
Third Party Claim; provided, however, that any failure to notify the
indemnifying party of the commencement of such Third Party Claim shall not limit
or otherwise affect any rights of the indemnified party or any liability that
the indemnifying party may have to any indemnified party (except to the-extent
that the defense of such Third Party Claim has been materially prejudiced by the
indemnified party’s failure to notify the indemnifying party of the commencement
of such Third Party Claim).  If, within thirty (30) days after receiving
notification of the commencement of any Third Party Claim, the indemnifying
party delivers to the indemnified party a written notice setting forth the
election of the indemnifying party to assume the defense of such Third Party
Claim, then, subject to subsections “(ii)” and “(iii)” below:
 
 
(A)            the indemnifying party shall be entitled to assume the defense of
such Third Party Claim, at the sole expense of the indemnifying party, with
counsel reasonably satisfactory to the indemnified party; and

 
 

 
(B)            as long as the indemnifying party conducts such defense, the
indemnifying party shall not be required to reimburse the indemnified party for
any fees paid to any other counsel representing such indemnified party in such
Third Party Claim for legal services rendered while the indemnifying party is
conducting such defense (it being understood that the indemnifying party shall
be required to reimburse the indemnified party for any fees paid to counsel
representing the indemnified party in such Third Party Claim for legal services
rendered prior to the time the indemnified party receives notice of the election
of the indemnifying party to assume such defense).

 
 

(ii)           If the indemnifying party assumes the defense of a Third Party
Claim in accordance with subsection ”(i)” above, then:
 
 
(A)            it will be deemed conclusively established for purposes of this
Agreement that such Third Party Claim is within the scope of and are subject to
the indemnification provisions set forth in Section 11.02, and the indemnifying
party shall not be permitted to contest the applicability of Section 11.02 to
such Third Party Claim or to contest the indemnifying party’s obligation to
provide indemnification to the indemnified party with respect thereto;

 
 

 
(B)             the indemnified party shall promptly deliver to the indemnifying
party all original notices and documents (including court papers) received by
any indemnified party in connection with the Third Party Claim.


 
40

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
 
(C)             the indemnifying party shall keep the indemnified party informed
of all material developments relating to such Third Party Claim;

 
 

 
(D)            the indemnified party shall be entitled to participate (at its
own expense) in the defense of such Third Party Claim; and

 
 

 
(E)             the indemnifying party shall not be permitted to effect any
settlement, adjustment or compromise of such Third Party Claim or any of the
claims made in connection therewith without the prior written consent of the
indemnified party (which consent shall not be unreasonably withheld or delayed)
unless (I) such settlement, adjustment or compromise involves no finding or
admission of any breach by any indemnified party of any obligation to any other
Person or any violation by any indemnified party of any Law, (II) such
settlement, adjustment or compromise has no effect on any other claim that may
be made against any indemnified party, (III) the sole relief provided in
connection with such settlement, adjustment or compromise is monetary damages
that are paid in full by the indemnifying party, and (IV) the indemnified party
receives a full release with respect to such claim.

 
 

If the indemnifying party does not elect (within the 30-day lime period
specified in subsection ”(i)” above) to assume the defense of a Third Party
Claim in accordance with subsection ”(i)” above, then (I) the indemnified party
shall have the exclusive right, at its election, to control the defense of such
Third Party Claim with counsel selected by the indemnified party and reasonably
satisfactory to the indemnifying party, (II) provided that the indemnifying
party is adjudged to be obligated to indemnify he indemnified party hereunder,
the indemnifying party shall not be entitled to challenge the manner in which
the Third Party Claim was litigated by the indemnified party and its counsel or
the judgment or other outcome of the Third Party Claim, and (iii) the
indemnifying party will not be bound by any settlement, adjustment or compromise
effected by the indemnified party with respect to such Third Party Claim or of
any of the claims made in connection therewith that is of effected without the
prior written consent of the indemnifying party (which consent shall not be
unreasonably withheld or delayed).
 
(iii)          Notwithstanding anything to the contrary contained in this
Section 11.02(d), and notwithstanding any election made by the indemnifying
party to assume the defense of any Third Party Claim in accordance with
subsection ”(i)” above, if any indemnifying party or any affiliate of any
indemnifying party is also a party to such Third Party Claim, and counsel to the
indemnified party determines in good faith that joint representation would give
rise to a conflict of interest in such Third Party Claim, then the indemnified
party may retain its own legal counsel at the expense of the indemnifying party,
and the indemnifying party and its counsel shall cooperate with the Indemnified
Party and its counsel as may be reasonably requested.
 
(iv)          Regardless of whether the indemnifying party or the indemnified
party defends or prosecutes any Third Party Claim, each non-defending party
shall, and shall cause each Affiliate of any such non-defending party to,
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and

 
41

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
attend such conferences, discovery proceedings, hearings, trials and appeals as
maybe reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the defending party to,
and reasonable retention by each non-defending party of, records and information
that are reasonably relevant to such Third Party Claim, and making each
non-defending party and other employees and agents thereof available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying party shall reimburse each
such Person for all its reasonable out-of-pocket expenses in connection
therewith.
 
Section 11.03.   Limitations.
 
(a)           With the exception of claims based upon fraudulent
misrepresentation, in no event shall an indemnifying party be liable for any
Damages pursuant to a claim based upon a representation, warranty or covenant
pursuant to (i) Sections 11.02(a)(i),11.02(a)(ii) or 11.02(a)(iii) (other than
claims for breach of the covenant set forth in Section 8.10(b)) or (ii) Sections
11.02(b)(i),11.02(b)(ii) or 11.02(b)(iii) (other than claims for breach of the
covenant set forth in Section 8.10(a)), as applicable (each of the claims set
forth in clauses “(i)” and “(ii)” above is referred to as an “Eligible Claim”),
unless and until the aggregate amount of all such Damages for all Eligible
Claims payable by such indemnifying party exceeds [***] in which case the
indemnifying party shall be liable for all such Damages, and not only those
Damages in excess of such amount.  With the exception of claims based upon
fraudulent misrepresentation or claims for breach of the covenants set forth in
Sections 8.10(a) or 8.10(b), the maximum aggregate amount payable by an
indemnifying party pursuant to all Eligible Claims payable by such indemnifying
party shall in no event exceed [***]. Further, with the exception of claims
based upon fraudulent misrepresentation, each party hereto agrees that the
indemnification rights provided by Section 11.02 are the sole and exclusive
remedy for monetary damages for claims by such party or any Acquiror Indemnitee
or EPI Indemnitee for breach by the other party of any representation, warranty
or covenant contained in this Agreement.
 
(c)           Any indemnifying party shall also be liable to the indemnified
party for interest on the amount of any Damages that such indemnified party is
entitled to recover from the indemnifying party (for the period commencing as of
the date on which the indemnified party delivered the applicable Notice of
Indemnification Claim to the indemnifying party and ending on the date on which
the liability of such indemnifying party to such indemnified party is fully
satisfied by such indemnifying party) at a floating rate equal to the prime rate
publicly announced by Morgan Guaranty Trust Company of New York at its principal
office from time to time plus 2% (or, if less, the maximum rate allowed to be
charged under applicable laws), such interest to be compounded monthly.
 
(d)           In the event of a dispute regarding the amount of Damages
recoverable in connection with an indemnification claim, the indemnifying party
and the indemnified party may bring evidence regarding the quantification of
such Damages, including evidence relating to insurance proceeds recovered by the
indemnified party in connection with the events underlying such indemnification
claim and any related increases in insurance premiums payable by the indemnified
party, and the amount of any tax benefit gained or any tax increase or
disadvantage suffered in connection with such indemnification claim.

 
42

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
(e)           THE INDEMNIFICATION OBLIGATIONS OF THE PARTIES HERETO SHALL NOT
EXTEND TO SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS
INTERRUPTION OR LOST PROFITS, OR PUNITIVE DAMAGES, UNLESS SUCH DAMAGES ARE
AWARDED IN CONNECTION WITH, OR INCLUDED IN A SETTLEMENT, ADJUSTMENT OR
COMPROMISE OF, A THIRD PARTY CLAIM.
 
ARTICLE XII
[ARTICLE INTENTIONALLY LEFT BLANK]
 
ARTICLE XIII
MISCELLANEOUS
 
Section 13.01.        Notices.  All Notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given (a) if
delivered personally, upon receipt, (b) if delivered by facsimile transmission,
upon receipt by the sender of the answer back confirmation, (c) if mailed,
postage prepaid by certified or registered mail, return receipt requested, upon
receipt, or (d) if delivered by nationally recognized overnight courier that
maintains records of delivery, upon receipt (in each case regardless of whether
such Notice, request or other communication is received by any other Person to
whom a copy of such Notice, request or other communication is to be delivered
pursuant to this Section 13.01), in each case to the patties at the following
addresses or facsimile numbers:
 
If to the Acquiror to:
 
Acorda Therapeutics
15 Skyline Drive
Hawthorne, NY 10532
Facsimile:  (914) 347-4560
Attention:  General Counsel
 
If to EPI to:
 
Elan Pharmaceuticals, Inc.
800 Gateway Boulevard
South San Francisco, CA 94080
Facsimile:  (650) 553-7165
Attention:  Vice President, Legal Affairs.
 
Either party from time to time may change its address, facsimile number or other
information for the purpose of Notices to that party by giving Notice specifying
such change to the other party hereto in accordance with the terms of this
Section 13.01.
 
Section 13.02.        Entire Agreement.  This Agreement (and all Exhibits and
Schedules attached hereto and all other documents delivered in connection
herewith) supersedes all prior discussions and agreements among the parties with
respect to the subject matter hereof

 
43

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
and contains the sole and entire agreement among the parties hereto with respect
to the subject matter hereof (except as otherwise set forth in Section 8.04(f)).
 
Section 13.03.        Waiver.  Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition.  No waiver
by any party hereto of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion. All
remedies, either under this Agreement or by law or otherwise afforded, will be
cumulative and not in the alternative.
 
Section 13.04.        Amendment.  This Agreement may be amended, supplemented or
codified only by a written instrument duly executed by each party hereto.
 
Section 13.05.        Third Party Beneficiaries.  The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
their respective successors or permitted assigns and it is not the intention of
the parties to confer third party beneficiary rights upon any other Person,
except as achieved through the indemnification clause set forth in
Section 11.02.
 
Section 13.06         Assignment: Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other party hereto and any attempt to
do so will be void, except that an Indemnified Party under article XI may assign
any of its rights, benefits or obligations hereunder, by operation of law or
otherwise, (a) to any of its Affiliates, provided such Indemnified Party
continues to be responsible for all of its obligations hereunder, (b) to a
Person that (i) purchases all or substantially all of the assets being conveyed
hereunder or (ii), merges with the Acquiror or the Indemnified Party or (c) to
the lenders of the Acquiror and its successors or assigns; provided, however,
such assignment does not create adverse consequences for the indemnifying party.
This Agreement is binding upon, inures to the benefit of and is enforceable by
the parties hereto and their respective successors and permitted assigns.
 
Section 13.07.        Headings.  The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
 
Section 13.08.        Elan Patenting.  Subject to Section 2.02, nothing in this
Agreement shall be deemed to prevent or prohibit EPI or its Affiliates from
filing, maintaining, licensing, prosecuting or enforcing any rights arising out
of intellectual property purchased or licensed after the Closing or relating to
inventions reduced to practice after the Closing.
 
Section 13.09.        Severability.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be

 
44

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom, and (iv) in lieu of such illegal, invalid or unenforceable provision,
there will be added automatically as a part of this Agreement a legal, valid and
unenforceable provision as similar to the terms of such illegal, invalid or
unenforceable provision as may be possible and reasonably acceptable to the
parties herein.
 
Section 13.10.        Governing Law: Jurisdiction. THIS AGREEMENT AND THE
RELATED AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN
SUCH STATE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.  EACH PARTY
HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK
STATE COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH ANY DISPUTE
RELATED TO THIS AGREEMENT OR ANY RELATED AGREEMENT OR ANY MATTERS CONTEMPLATED
HEREBY OR THEREBY. SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY
REGISTERED MAIL ADDRESSED TO ANY PARTY HERETO AT THE ADDRESS SET FORTH FOR SUCH
PARTY HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PARTY FOR ANY
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT
ANY SUCH ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. A FINAL
JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT MAY BE
ENFORCED IN ANY OTHER COURTS TO WHOSE JURISDICTION SUCH PARTY IS OR MAY BE
SUBJECT, BY SUIT UPON JUDGMENT
 
Section 13.11         Expenses.  Except as otherwise provided in this Agreement,
the Supply Agreement or the Related Agreements, each party hereto shall pay its
own expenses and costs incidental to the preparation of this Agreement, the
Supply Agreement and the Related Agreements and to the consummation of the
transactions contemplated hereby and thereby.
 
Section 13.12         Counterparts.  This Agreement may be executed in any
number of counterparts and by facsimile, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
A facsimile copy shall be a sufficient proof of signature, without it being
necessary to produce the original copy.
 
[SIGNATURES ON FOLLOWING PAGE]

 
45

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto all
as of the date first above written.
 

 
ELAN PHARMACEUTICALS, INC.
         
By:
   /s/  Jack Laflin
     
Name:
Jack Laflin
   
Title:
Executive Vice President,
   
Global Core Services
       
ACORDA THERAPEUTICS, INC.
         
By:
       
Name:
     
Title:
           


 
S-1

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto all
as of the date first above written.
 

 
ELAN PHARMACEUTICALS, INC.
         
By:
       
Name:
     
Title:
               
ACORDA THERAPEUTICS, INC.
         
By:
/s/  Ron Cohen
     
Name:
Ron Cohen
   
Title:
President and CEO
         


 
S-1

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ELAN DISCLOSURE SCHEDULE
 
The following matters are disclosures made in connection with the
representations and warranties of Elan Pharmaceuticals, Inc., a Delaware
corporation (“EPI”), set forth in the Asset Purchase Agreement (the “Agreement”)
by and between EPI and Acorda Therapeutics, Inc., a Delaware corporation
(“Acquiror”) and delivered in connection with the execution and delivery of the
Agreement by EPI. Section numbers used herein correspond to the section numbers
in the Agreement; provided, however, that any information disclosed herein under
a particular section number shall be deemed to be disclosed and incorporated
into another section number contained herein if such information reasonably
relates to the representation and warranty m the Agreement that corresponds to
such other section number. Except as otherwise stated or the where the context
indicates-otherwise, all capitalized terms used herein shall have the meanings
given them in the Agreement.
 
Nothing herein constitutes an admission against EPI’s interests. The inclusion
of any item herein should not be interpreted as. indicating that EPI has
determined that such item or other matter is necessarily material to Acquiror. 
Acquiror acknowledges that certain information contained in this Elan Disclosure
Schedule may constitute confidential information relating to EPI and/or its
Affiliates, and therefore may be subject to the confidentiality provisions
contained in the Agreement.  Where the terms of disclosure items may have been
summarized, disclosed or otherwise described in this Elan Disclosure Schedule,
such summary, disclosure or description does not purport to be a complete
statement of the material terms of such item. For the avoidance of doubt, and
notwithstanding anything in the Agreement or herein to the contrary, the
contents of each document made available to Acquiror in the dataroom by EPI for
due diligence purposes shall be deemed to be disclosed and incorporated into
each section number contained herein if such contents reasonably relate to the
representation and warranty in the Agreement that corresponds to such
section number.
 

 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
Schedule 1.01 (a) - Closing Date Inventory Value -valuation methodology
 
Lot Number
 
Strength
 
Units per lot
 
Unit price
 
37584
 
4 mg
 
[***]
 
[***
]
37583
 
4 mg
 
[***]
 
[***
]
23934(a)
 
4 mg
 
[***]
 
N/A
(b)
23934(a)
 
4 mg
 
[***]
 
N/A
(b)
33535(a)
 
2 mg
 
[***]
 
N/A
(b)
37329(a)
 
2 mg
 
[***]
 
N/A
(b)
37329(a)
 
2 mg
 
[***]
 
N/A
(b)

 
[Missing Graphic Reference]
(a)  Denotes Inventory having a shelf life of less than 12 months from the
Closing Date.
 
(b)  Each such batch will be included for an aggregate purchase price (for all
such batches) of [***].
 
Schedule 1.01(b) – Domain Names
 
ZANAFLEX.BIZ
ZANAFLEX.COM
ZANAFLEX.INFO
ZANAFLEX.NET
ZANAFLEX.ORG
ZANAFLEX.US
 
Schedule 1.01(c) – Excluded Books and Records
 
 
1.             All information provided to EPI or its Affiliates by or pursuant
to contracts with IMS Health, Verispan, L.L.C. (formerly, Scott Levin) and NDC
Health Information Services.

 
 

 
2.             EPI shall not be providing to Acquiror any Books and Records or
Know-How embodying any calculation methods or policies, processes or procedures
relating to government or commercial rebates and chargeback claims.

 
 

Schedule 1.01(d) – Product Copyrights
 
 
1.             No Copyrights have been registered with the U.S. Copyright
Office.

 
 
2.             All Copyrights in the Product Books and Records (including for
the avoidance of doubt the Product Marketing Materials) and the Labeling.


 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
Schedule 1.01(e) – Product Know-How
 
All Know-How contained in, and in the data underlying, the following clinical
study reports:
 
Protocol Number
 
Title
AN021-301
 
A Placebo-Controlled, Double-blind, Randomized, parallel Groups, Single Dose
Study to Assess Efficacy and Safety of Tizanidine Hydrochloride – Modified
Release in Patients with Spasticity due to Multiple Sclerosis or Spinal Cord
Impairment Treated with 24 or 48 mg
AN021-302
 
A Placebo-Controlled, Double-Blind, Randomized, parallel Groups Study to Assess
Efficacy and Safety of Tizanidine Hydrochloride – Modified Release at Stable
Dose in Patients with Spasticity due to Multiple Sclerosis or Spinal Cord
Impairment
AN021-351
 
Open-Label Study of Tizanidine Hydrochloride – Modified Release in Patients with
Spasticity Due to Multiple Sclerosis of Spinal Cord Impairment
AN021-002
 
A Multicenter, Open-Label, Long Term Study to Evaluate the Safety of Tizanidine
Tablets in Patients Suffering from Spasticity due to Multiple Sclerosis
AN021-004
 
A Multicenter, Open-Label, Long-Term Study to Evaluate the Safety of Tizanidine
Tablets in Patients Suffering from Spasticity Resulting from Spinal Cord Injury
AN021-103
 
A Pharmacokinetic Study to Evalute the Bioequivalence of Zanaflex (Tizanidine
Hydrochloride) 2 x 2 mg Tablets, with Varying Storage Times, Administered to
Healthy subjects
AN021-401
 
An Open-Label Study to Assess the Long-Term Safety of Zanaflex (tizanidine HCI)
in Patients Treated with 28 to 36 mg/day.
AN021-456
 
Open Label Dose Titration Study of the Safety and Efficacy of Zanaflex
(tizanidine HCI) in Chronic Daily Headache Prophylaxis.

 
Notwithstanding the foregoing or anything in the Agreement or herein to the
contrary, neither EPI nor any of its Affiliates makes any representations or
warranties of any nature regarding such study reports or the underlying data.
 
Schedule 1.01(f) – Product Patent Rights
 
 
1.             U.S. Patent No. 6,455,557 dated September 24, 2002.

 
 
2.             U.S. Patent Application No. 10/645,840, filed August 22, 2003.


 
2

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
Schedule 1.01(g) – Product Trademarks
 
 
1.             The Trademark “Zanaflex” is used in the United States
(registration number 1906277).

 
 

 
2.             The Trademark “Zanaflex” is used in the United States
(registration number 2383531).

 
 

Schedule 2.01 (a) – Assumed Contracts
 
The Novartis License Agreement (including the amendment to such agreement dated
May 3, 1991 and the Addendum to such agreement dated February 24, 1995, which
documents constitute all of the amendments to the Novartis License Agreement).
 
Schedule 2.01(g) – Other Purchased Assets
 
None.
 
Schedule 6.03(a) – Elan Governmental Consents
 
 
1.             EPI will be required to notify the FDA in writing of the transfer
of the Product Registrations to Acquiror. EPI will so notify the FDA within five
(5) Business Days after the date hereof.

 
 

 
2.             In order for EPI’s Affiliate Elan Pharma International Limited to
perform its obligations under the Supply Agreement, each of IND 63-884 and NDA
21-447 will have to be in effect and are now and will be immediately after the
Closing in full force and effect.

 
 

Schedule 6.03(b) – Elan Third Party Consents
 
The Novartis License Agreement requires Novartis’ consent to assignment.
 
Schedule 6.05 – Material Contracts
 
 
1.             The Novartis License Agreement.

 
 
2.             Rebate Agreement by and between Argus Health Systems, Inc. and
EPI dated as of January 2, 2002 (the “Argus Agreement”).

 
 

 
3.             Rebate Agreement by and between Coventry Health Care, Inc. and
EPI dated as of January 1, 2001, as amended (the “Coventry Agreement”).

 
 

 
4.             Rebate Agreement by and between Horizon Healthcare of New
Jersey, Inc. and EPI dated as of January 1, 2001, as amended (the “Horizon
Agreement”).


 
3

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
 
5.             Rebate Agreement by and between Intermountain Health Care Health
Plans, Inc. and EPI dated as of January 1, 2001, as amended (the “Intermountain
Agreement”).

 
 

 
6.             Agreement by and between Merck-Medco Managed Care, L.L.C. (as
successor-in-interest to Merck-Medco Managed Care, Inc. and Managed Care LLC)
and EPI (as successor-in-interest to Athena Neurosciences, Inc.) dated as of
July 1, 1996, as amended (the “Merck-Medco Agreement”).

 
 

 
7.             Rebate Agreement by and between Medimpact Healthcare
Systems, Inc. and EPI dated as of April 1, 2002 (the “Medimpact Agreement”).

 
 

 
8.             Rebate Agreement by and between Pharmacare Management
Services, Inc. and EPI dated as of July 1, 2000 (the “Pharmacare Agreement”).

 
 

 
9.             Rebate Agreement by and between Security Health Plan (“Security
Health”) and EPI dated as of January 1, 2002 (the “Security Health Agreement”).

 
 

 
10.           Safety Data Exchange Agreement between EPI and Novartis Pharma AG
dated as of February 13, 2002.

 
 

 
11.           Safety Data Exchange Agreement between EPI and Medeus Pharma
Limited dated as of March 16, 2004.

 
 

 
12.           Agreement by and among Glaxo Group Limited (“Glaxo”) and EPI’s
Affiliates Elan Corporation, plc (“Elan”) and Athena Neurosciences, Inc.
(“Athena”) dated as of August 6, 1997 (the “Glaxo Agreement”).

 
 

 
13.           Agreement between Pharmacia & Upjohn Company (“Pharmacia”) and
Athena dated as of October 30, 1998 (the “Pharmacia Agreement”).

 
Schedule 6.07(a)(i) and (ii) – Certain Contracts Relating to – Product
Intellectual Property
 
 
1.             The Novartis License Agreement contains indemnification
obligations of EPI that include claims relating to infringement of Purchased
Intellectual Property. In addition, such agreements contain indemnification
obligations of Novartis that include claims relating to Purchased Intellectual
Property and that provide that Novartis shall have certain rights to control the
defense of such claims.

 
 

 
2.             The Argus Agreement contains indemnification obligations of EPI
that include claims relating to infringement of Purchased Intellectual Property.

 
 

 
3.             The Coventry Agreement contains indemnification obligations of
EPI that include claims relating to infringement of Purchased Intellectual
Property.


 
4

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
 
4.             The Horizon Agreement contains indemnification obligations of EPI
that include claims relating to infringement of Purchased Intellectual Property.

 
 

 
5.             The Intermountain Agreement contains indemnification obligations
of EPI that include claims relating to infringement of Purchased Intellectual
Property.

 
 

 
6.             The Medimpact Agreement contains indemnification obligations of
EPI that include claims relating to infringement of Purchased Intellectual
Property.

 
 

 
7.             The Pharmacare Agreement contains indemnification obligations of
EPI that include claims relating to infringement of Purchased Intellectual
Property.

 
 

 
8.             The Security Health Agreement contains indemnification
obligations of EPI that include claims relating to infringement of Purchased
Intellectual Property.

 
Schedule 6A7(a)(iv) – Covenant Not to Sue Relating to Purchased Intellectual
Property
 
In the Glaxo Agreement, Elan and Athena agreed not to object to Glaxo’s use or
registration of the mark “ZANTAC” in certain circumstances.
 
Schedule 6.07(h) – Certain Proceedings Relating to Product Intellectual Property
 
 
1.             Petition for Cancellation of Registration No. 1,906,277 filed by
Glaxo Group Limited, which was settled pursuant to the Glaxo Agreement.

 
 

 
2.             Petition for Cancellation of Registration No. 1,906,277 and
Notice of Opposition No. 108,684, each filed by Pharmacia and settled pursuant
to the Pharmacia Agreement.

 
 

Schedule 6.08 – Litigation
 
The events described in the MedWatch reports submitted to Acquiror in the
dataroom for due diligence present bases for Actions or Proceedings relating to
the Purchased Assets or the Business.
 
Schedule 6.09 – Compliance with Law
 
 
1.             Neither EPI nor any of its Affiliates makes any representations
or warranties of any nature relating to promotional, marketing or training
materials relating to the Products.

 
 

 
2.             On February 23, 2004, EPI was notified by Novartis that Novartis
failed to provide EPI adverse event reports from the period from July 1, 1999
through March 9, 2004. On April 7, 2004, EPI submitted to the FDA 139


 
5

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
MedWatch reports as prepared by Novartis, together with EPI’s adjudication of
each adverse event. These materials were submitted within the
statutorily-required time period, but were not prepared by EPI.  EPI did not
submit, and has not been requested by the FDA to submit, a corrective action
plan relating to these adverse events.
 
 

 
3.             The annual report for NDA 20-397 was due on January 26, 2004 and
has not yet been submitted.

 
 

 
4.             As a result of the following article: Granfors MT. Backman JT.
Neuvonen M. Ahonen J. Neuvonen PJ. Fluvoxamine drastically increases
concentrations and effects of tizanidine: a potentially hazardous interaction.
[Clinical Trial. Clinical Trial, Phase II. Journal Article. Randomized
Controlled Trial] Clinical Pharmacology & Therapeutics. 75(4):331-41, 2004
Apr. (the “Clinical Article”), EPI has undertaken to amend EPI’s Labeling for
Zanaflex Tablets to include an additional precaution. EPI has also undertaken to
update such Labeling to include certain information that was included in the
combined Labeling that was approved for Zanaflex Tablets and Zanaflex Capsules.
EPI shall not be obligated to continue such undertakings after the Closing, but
the foregoing shall not reduce or otherwise affect EPI’s retention of Excluded
Liabilities or other covenants in the Agreement.

 
 

Schedule 6.11 – Customers and Suppliers
 
Top 10 wholesale customers for the fiscal year ended December 31, 2003 for
Zanaflex Tablets 2mg:
 
                                                [***]
 
 
Top 10 wholesale customers for the fiscal year ended December 31, 2003 for
Zanaflex Tablets 4mg:
 
                                                [***]

 
6

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
 
 
Supplier of active pharmaceutical ingredient:
 
Novartis
 
Schedule 6.12 – Certain Governmental Permits
 
 
1.             EPI is required to have wholesaler/distribution licenses in each
state where the Products are sold. Such licenses have not been delivered to
Acquiror.

 
 

 
2.             NDA 20-397.

 
 
3.             NDA 21-447.

 
 
4              IND 37-891.

 
 
5.             IND 63-884.

 
 
6.             IND 59-464.

 
 
7.             On February 23, 2004, EPI was notified by Novartis that Novartis
failed to provide EPI adverse event reports from the period from July 1, 1999
through March 9, 2004.  On April 7, 2004, EPI submitted to the FDA 139 MedWatch
reports as prepared by Novartis, together with EPI’s ajudication of each adverse
event. These materials were submitted within the statutorily-required time
period, but were not prepared by EPI.  EPI did not submit, and has not been
requested by the FDA to submit, a corrective action plan relating to these
adverse events.

 
 

 
8.             The annual report for NDA 20-397 was due on January 26, 2004 and
has not yet been submitted.

 
 

 
9.             As a result of the Clinical Article, EPI has undertaken to amend
EPI’s Labeling for Zanaflex Tablets to include an additional precaution. EPI has
also undertaken to update such Labeling to include certain information that was
included in the combined Labeling that was approved for Zanaflex Tablets and
Zanaflex Capsules.  EPI shall not be obligated to continue such undertakings
after the Closing, but the foregoing shall not reduce or otherwise affect EPI’s
retention of Excluded Liabilities or other covenants in the Agreement.


 
7

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
Schedule 8.06 – Multi-Product Contracts
 
 
1.             The Argus Agreement.

 
 
2.             The Coventry Agreement.

 
 
3.             The Horizon Agreement.

 
 
4.             The Intermountain Agreement.

 
 
5.             The Merck-Medco Agreement.

 
 
6.             The Medimpact Agreement.

 
 
7.             The Pharmacare Agreement.

 
 
8.             The Security Health Agreement.

 
 
9.             EPI’s contract with the Veteran’s Administration is also a
Multi-Product Contract, but notwithstanding anything to the contrary contained
in the Agreement or herein, such contract will not be terminated.


 
8

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
Exhibit 6.13
 
 
[***]

 
9

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
 
ACQUIROR DISCLOSURE SCHEDULE
 
The following matters are disclosures made in connection with the
representations and warranties of Acorda Therapeutics, Inc., a Delaware
corporation (Acquiror”), set forth in the Asset Purchase Agreement (the
“Agreement”) by and between Elan Pharmaceuticals, Inc. (“EPI”) and Acquiror and
delivered in connection with the execution and delivery of the Agreement by
Acquiror. Section numbers used herein correspond to the section numbers in the
Agreement; provided, however, that any information disclosed herein under a
particular section number shall be deemed to be disclosed and incorporated into
another section number contained herein if such information reasonably relates
to the representation and warranty in the Agreement that corresponds to such
other section number. Except as otherwise stated or the where the context
indicates otherwise, all capitalized terms used herein shall have the meanings
given them in the Agreement.
 
Nothing herein constitutes an admission against Acquiror’s interests. The
inclusion of any item herein should not be interpreted as indicating that
Acquiror has determined that such item or other matter is necessarily material
to EPI.  EPI acknowledges that certain information contained in this Acquiror
Disclosure Schedule may constitute confidential information relating to Acquiror
and/or its Affiliates, and therefore may be subject to the confidentiality
provisions contained in the Agreement. Where the terms of disclosure items may
have been summarized, disclosed or otherwise described in this Acquiror
Disclosure Schedule, such summary, disclosure or description does not purport to
be a complete statement of the material terms of such item.

 
 

--------------------------------------------------------------------------------

 

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [   ]
and an asterisk*, have been separately filed with the Commission.
 
Schedule 7.03(a) – Acquiror Governmental Consents
 
                                The following may or will be required by or with
respect to the Acquiror in connection with the performance of its obligations
under the Agreement, the Supply Agreement and the Related Agreements to which it
is a party. Acquiror has begun evaluating and/or applying for the items listed
below and will obtain each as necessary to perform its obligations under the
Agreement, the Supply Agreement and the Related Agreements to which it is a
party.
 
 
1.         Licenses to do business in each of New York, Tennessee, California,
Florida, and Louisiana.

 
 
2.         Licenses to distribute prescription medication in the states where
required.

 
 
3.         License(s) to import pharmaceutical product from Canada (for Zanaflex
tablets) and from Ireland (for Zanaflex capsules).

 
 
4.         National Drug Code from the U.S. Food and Drug Administration.

 
 
5.         NDA for Zanaflex tablets and capsules, to be transferred by EPI.

 
 
Schedule 7.03(b) – Acquiror Third Party Consents
 
None.

 
2

--------------------------------------------------------------------------------

 
